        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 1 of 65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :
                                    :
     - v. -                         :                    20 Cr. 15 (PKC)
                                    :
VIRGIL GRIFFITH,                    :
                                    :
                     Defendant.     :
                                    :
------------------------------------x




    GOVERNMENT’S OPPOSITION TO THE DEFENDANT’S SUPPLEMENTAL
   MOTION IN LIMINE TO PRECLUDE EXPERT TESTIMONY AND MOTION TO
      PRECLUDE TESTIMONY OF CERTAIN GOVERNMENT OFFICIALS




                                           AUDREY STRAUSS
                                           United States Attorney
                                           Southern District of New York
                                           One St. Andrew’s Plaza
                                           New York, New York 10007




Kimberly J. Ravener
Kyle A. Wirshba
Assistant United States Attorneys
- Of Counsel -



                                       i
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 2 of 65




                                                    TABLE OF CONTENTS




THE GOVERNMENT’S EXPERT WITNESSES SHOULD BE PERMITTED ................... 1
   I. Relevant Facts .......................................................................................................................... 2
   II. Applicable Law....................................................................................................................... 4
      A. Rule 702 .............................................................................................................................. 4
      B. Rule 403 .............................................................................................................................. 6
   III. The Defendant’s Motion to Preclude the Testimony of Dr. Arrington Should Be Denied .. 6
      A. Dr. Arrington’s Proposed Expert Testimony on North Korea Will Be Appropriately
      Cabined and Is Admissible ...................................................................................................... 6
      B. The Proposed Topics Comply with Rules 401, 403 and 702 ............................................ 14
      C. Dr. Arrington Is Qualified to Serve as an Expert on North Korea ................................... 15
   IV. The CART Expert Disclosures Are Sufficient .................................................................... 19
THE DEFENDANT’S DEMAND FOR TESTIMONY SHOULD BE PRECLUDED ......... 22
   I. The Demand Letter ................................................................................................................ 22
   II. The Proposed Testimony Related to the IEEPA and OFAC Sanctions Regimes Should Be
   Precluded ................................................................................................................................... 24
      A. Application of Laws and Regulations to Griffith ............................................................. 24
      B. Application of IEEPA and OFAC Regulations to Unrelated Cases ................................. 30
   III. The Proposed Other Topics of Testimony Are Similarly Inadmissible .............................. 32
CONCLUSION ........................................................................................................................... 35




                                                                        ii
           Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 3 of 65




                                           TABLE OF AUTHORITIES
Cases
Old Chief v. United States, 519 U.S. 172 (1997) .......................................................................... 15
United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951) ........................................................... 1
United States v. Al Moayad, 545 F.3d 139 (2d Cir. 2008) ............................................................ 15
United States v. Amuso, 21 F.3d 1251 (2d Cir. 1994) .................................................................... 5
United States v. Atilla, S4 15 Cr. 867 (2017)................................................................................ 13
United States v. Banki, 2010 WL 11606509 (S.D.N.Y. 2010) ..................................................... 31
United States v. Berry, 318 F. App’x 569 (9th Cir. 2009) ............................................................ 20
United States v. Bilzerian, 926 F.2d 1285 (2d Cir. 1991) ............................................................... 7
United States v. Blake, 195 F. Supp. 3d 605 (S.D.N.Y. 2016) ..................................................... 33
United States v. Boyle, 2010 WL 286624 (S.D.N.Y. 2010) ......................................................... 18
United States v. Carton, 2018 WL 6040652 (S.D.N.Y 2018) ...................................................... 28
United States v. Davidson, 220 F. App’x 5 (2d Cir. 2007) ........................................................... 34
United States v. Davidson, 308 F. Supp. 2d 461 (S.D.N.Y. 2004) ............................................... 33
United States v. Dey, 409 F. App’x 372 (2d Cir. 2010) ................................................................ 18
United States v. Duncan, 42 F.3d 97 (2d Cir. 1994) ................................................................. 4, 14
United States v. Elfgeeh, 515 F.3d 100 (2d Cir. 2008) ................................................................. 15
United States v. Farhane, 634 F.3d 127 (2d Cir. 2011)............................................................ 5, 18
United States v. Figueroa, 618 F.2d 934 (2d Cir. 1980) ................................................................ 6
United States v. Ford, 435 F.3d 204 (2d Cir. 2006) ..................................................................... 28
United States v. Grote, 961 F.3d 105 (2d Cir. 2020) .................................................................... 30
United States v. Kadir, 718 F.3d 115 (2d Cir. 2013) .............................................................. 15, 34
United States v. Knox, 687 F. App’x 51 (2d Cir. 2017) ................................................................ 32
United States v. Livoti, 196 F.3d 322 (2d Cir. 1999) ...................................................................... 6
United States v. Locascio, 6 F.3d 924 (2d Cir. 1993) ..................................................................... 5
United States v. Marin, 669 F.2d 73 (2d Cir. 1982)...................................................................... 34
United States v. Marsh, 568 F. App’x 15 (2d Cir. 2014) .............................................................. 20
United States v. Matera, 489 F.3d 115 (2d Cir. 2007).................................................................... 5
United States v. Mustafa, 753 F. Appx. 22 (2d Cir. 2018) ........................................................... 18

                                                              iii
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 4 of 65




United States v. Pitre, 960 F.2d 1112 (2d Cir. 1992) ..................................................................... 6
United States v. Roldan Zapata, 916 F.2d 795 (2d Cir. 1990) ....................................................... 6
United States v. Rosario, 2014 WL 6076364 (S.D.N.Y. 2014) .................................................... 19
United States v. Saldarriaga, 204 F.3d 50 (2d Cir. 2000) ............................................................ 33
United States v. Schwartz, 924 F.2d 410 (2d Cir. 1991) ................................................................. 4
United States v. Scott-Emuakpor, 2000 WL 288443 (W.D. Mich. 2000) .................................... 20
United States v. Shipp, 422 F. Supp. 3d 762 (E.D.N.Y. 2019) ....................................................... 5
United States v. Skelos, 2018 WL 2254538 (S.D.N.Y. 2018) ...................................................... 28
United States v. Wexler, 522 F.3d 194 (2d Cir. 2008) .................................................................... 4
United States v. Williams, 506 F.3d 151 (2d Cir. 2007) ........................................................... 5, 19
United States v. Zackson, 12 F.3d 1178 (2d Cir. 1993) .................................................................. 6
Warmbier v. Democratic People’s Republic of Korea, 356 F. Supp. 3d 30 (D.D.C. 2018) ......... 19

Other Authorities
28 C.F.R. § 16 ................................................................................................................................. 1
31 C.F.R. § 510 ............................................................................................................................. 23
International Emergency Economic Powers Act ................................................................... passim
Iranian Transactions Sanctions Regulations ........................................................................... 23, 30
North Korea Sanctions Regulations ............................................................................ 23, 24, 30, 33

Rules
Federal Rule of Evidence 401 ............................................................................................. 2, 14, 27
Federal Rule of Evidence 403 ......................................................................................... 2, 6, 14, 31
Federal Rule of Evidence 702 ......................................................................................... 2, 4, 14, 20
Federal Rule of Evidence 801 ....................................................................................................... 28
Federal Rule of Evidence 803 ....................................................................................................... 28
Federal Rule of Evidence 804 ....................................................................................................... 28




                                                                       iv
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 5 of 65




       On September 6, 2021, defendant Virgil Griffith filed a supplemental motion in limine

(Dkt. 147, the “Def. Mot.”) seeking to (1) preclude the testimony of the Government’s proposed

expert witness on North Korea, Dr. Celeste Arrington, and, in the alternative, requesting further

disclosures of the witness’s anticipated testimony and a Daubert hearing, and (2) preclude the

testimony of agents from the Federal Bureau of Investigation’s Computer Analysis and Response

Team (“CART,” and collectively, the “CART Experts”) regarding their forensic imaging and

examination of various electronic devices, on the grounds that the Government’s expert notice for

these witnesses is insufficient. Both motions should be denied.

       On September 8, 2021, the Government received a demand from the defendant for the

testimony of FBI special agents and Department of Justice attorneys at the upcoming trial. While

the Government is working with the relevant Department of Justice components to facilitate the

defendant’s request to make these witnesses available in the event any of them is in a position to

provide admissible testimony, see 28 C.F.R. § 16.23; United States ex rel. Touhy v. Ragen, 340

U.S. 462 (1951), the Government seeks an in limine ruling precluding the testimony of these

government employees on the topics proposed by the defendant. As described in more detail

below, the defendant’s letter identifies possible testimony that is irrelevant, calls for inadmissible

hearsay, and would be more prejudicial than probative.1

       THE GOVERNMENT’S EXPERT WITNESSES SHOULD BE PERMITTED

       The defendant’s motions regarding the Government’s experts should be denied. First, Dr.

Arrington is a highly qualified professor possessing ample expertise regarding North Korea, and

her proposed expert testimony will be cabined and focused on explaining concepts and events


1
 The Government hereby incorporates by reference the definitions of terms and abbreviations
used in its motions in limine.
                                                  1
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 6 of 65




referenced in the evidence in this case, including Griffith’s own statements and those of his co-

conspirators, consistent with Federal Rules of Evidence 401, 403, and 702. Griffith’s motion to

preclude Dr. Arrington does not accurately reflect the status and content of the Government’s

disclosures, which include the early production of 3500 material for Dr. Arrington. Griffith’s

motion also attempts to manufacture controversies that do not exist, for example, by objecting to

Dr. Arrington offering testimony regarding blockchain and cryptocurrency technology, a matter

that has never been proposed by the Government as a topic of Dr. Arrington’s testimony,

inaccurately describing the scope of Dr. Arrington’s proposed testimony on the sanctions regime,

and minimizing Dr. Arrington’s qualifications. Griffith’s motion should be denied without a

Daubert hearing.

       Second, Griffith’s motion seeking additional disclosures and to otherwise preclude the

testimony of the CART Experts lacks any basis. Without explanation or support, the defense

summarily “requests that the Court order the government to provide additional disclosures

regarding any such potential expert testimony or preclude the FBI CART witnesses from offering

any opinion testimony.” (Dkt. 147 at 4). This cursory motion fails to identify any actual deficiency

in the Government’s disclosures, and additional disclosures will be provided in any event, to the

extent any additional material is created, on a rolling basis consistent with the Court’s schedule for

the production of 3500 material. For the reasons set forth below, this motion should be denied.

I. Relevant Facts

       On August 21, 2021, the Government notified the defense of its intent to call Dr. Arrington

as an expert witness in North Korean politics and history. A copy of the Government’s initial

expert disclosure is attached hereto as Exhibit A, along with Dr. Arrington’s resume, which is

attached as Exhibit B. Dr. Arrington serves as the Korea Foundation Associate Professor of

Political Science and International Affairs at George Washington University’s Elliott School of
                                                  2
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 7 of 65




International Affairs and a faculty member of George Washington University’s Institute for

Korean Studies. Dr. Arrington specializes in comparative politics, with a regional focus on the

Koreas and Japan, including North Korea. She currently teaches an undergraduate-level course at

George Washington University entitled “Politics in the Two Koreas,” as well as a course in

“Korean Politics” for master’s students, which examine North Korean history, politics, citizenship,

its nuclear and missile programs, and the global response to seek change in the DPRK through

sanctions and other measures. She holds a doctorate from the University of California – Berkeley

in Political Science, a Masters of Philosophy from the University of Cambridge, and an

undergraduate degree from Princeton University with a certificate in East Asian Studies.

       On September 3, 2021, the Government produced 3500 material for Dr. Arrington,

reflecting its notes of multiple conversations with Dr. Arrington regarding her potential testimony

in this case. On the same date, the Government filed its opposition to the defendant’s motions in

limine, which additionally detailed Dr. Arrington’s anticipated testimony regarding the DPRK’s

nuclear program and its relevance to the charged conduct, in particular, to provide context for the

statements of the defendant and his co-conspirators, as well as to explain terms and events cited

by them. (Dkt. 146 at 9-10.) The Government produced additional 3500 material for Dr. Arrington

on September 13, 2021, and intends to continue to do so on a rolling basis in advance of trial.

       The Government’s August 21, 2021 expert notice to the defense also disclosed the

Government’s intent to call six CART Experts to testify regarding their forensic analysis of

electronic devices and digital accounts recovered and searched during the course of this

investigation, which will be necessary if stipulations cannot be reached to authenticate this

evidence. (Ex. A at 2-3). The forensic extractions generated by these CART Experts were

identified in the notice, both by describing each device and by their corresponding Bates number



                                                3
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 8 of 65




in the Government’s discovery productions. The Government has also disclosed resumes for each

of the CART Experts, and 3500 material for one CART Expert, Louis DiOrio, was disclosed on

September 3, 2021. As noted above, to the extent that additional 3500 material is created for the

CART Experts, the Government will produce it on a rolling basis consistent with the Court-ordered

schedule for such material.

II. Applicable Law

   A. Rule 702

   Pursuant to Federal Rule of Evidence 702, which governs the admissibility of expert testimony:

               If scientific, technical, or other specialized knowledge will assist the
               trier of fact to understand the evidence or to determine a fact in issue,
               a witness qualified as an expert by knowledge, skill, experience,
               training, or education, may testify thereto in the form of an opinion
               or otherwise.

Fed. R. Evid. 702. Under this standard, expert testimony is generally admissible if it will assist the

trier of fact to understand the evidence or to determine a fact in issue. See United States v. Duncan,

42 F.3d 97, 101 (2d Cir. 1994) (“[E]xpert witnesses are often uniquely qualified in guiding the

trier of fact through a complicated morass of obscure terms and concepts. Because of their

specialized knowledge, their testimony can be extremely valuable and probative . . . .”); United

States v. Wexler, 522 F.3d 194, 204 (2d Cir. 2008) (to aid the jury, an expert’s proposed testimony

must “shed light on activities not within the common knowledge of the average juror”) (internal

citations omitted). The decision to admit expert testimony rests soundly with the discretion of the

trial court. See United States v. Schwartz, 924 F.2d 410, 425 (2d Cir. 1991).

       The Second Circuit has, on numerous occasions, approved of the admission of expert

testimony to explain historical background and terminology in various contexts, in cases ranging

from those involving terrorist organizations to La Cosa Nostra. See United States v. Locascio, 6


                                                  4
         Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 9 of 65




F.3d 924, 936 (2d Cir. 1993) (upholding FBI agent testimony, as an expert witness, “on the nature

and function of organized crime families, imparting the structure of such families and disclosing

the ‘rules’ of La Cosa Nostra”); United States v. Amuso, 21 F.3d 1251, 1263-64 (2d Cir. 1994)

(affirming the admission of testimony “regarding the organization, structure and terminology of

organized crime families” and noting that such testimony lies “beyond the knowledge of the

average citizen”); United States v. Matera, 489 F.3d 115, 121 (2d Cir. 2007) (approving the

admission of expert testimony regarding “the composition and structure of organized crime

families generally” and noted that “this Circuit has approved the admission of expert testimony in

organized crime cases ‘to help explain the operation, structure, membership, and terminology of

organized crime families.’”) (collecting cases); United States v. Farhane, 634 F.3d 127, 158-59

(2d Cir. 2011) (affirming expert testimony regarding the “history and structure” and “background”

on al Qaeda).

        A district court is not required to hold a formal Daubert hearing prior to qualifying an

expert witness. See United States v. Williams, 506 F.3d 151, 161 (2d Cir. 2007) (“While the

gatekeeping function requires the district court to ascertain the reliability of [the expert’s]

methodology, it does not necessarily require that a separate hearing be held in order to do so.”);

United States v. Shipp, 422 F. Supp. 3d 762, 769 (E.D.N.Y. 2019) (denying Daubert hearing where

the court reviewed other judicial decisions, studies, and academic articles substantiating the

proposed expert testimony). Rather, the admission of expert testimony pursuant to Rule 702 is

satisfied “if, at the time the expert testimony is presented to the jury, a sufficient basis for allowing

the testimony is on the record.” See Williams, 506 F.3d at 161 (citing 4 Weinstein's Federal

Evidence § 702.02[2] (2d ed. 2006)).




                                                   5
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 10 of 65




   B. Rule 403

        Courts may only exclude the evidence under Rule 403 if the probative value of the evidence

is “substantially outweighed by the danger of unfair prejudice.” United States v. Zackson, 12 F.3d

1178, 1182 (2d Cir. 1993) (emphasis added). Evidence is unfairly prejudicial “only when it tends

to have some adverse effect upon a defendant beyond tending to prove the fact or issue that

justified its admission into evidence.” United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980).

All relevant evidence is to some degree prejudicial; unfair prejudice means, however, an “undue

tendency to suggest decision on an improper basis, commonly, though not necessarily, an

emotional one.” Rule 403, Advisory Comm. Note. Evidence is not unduly prejudicial when it is

not “more inflammatory than the charged crime.” United States v. Livoti, 196 F.3d 322, 326 (2d

Cir. 1999); United States v. Pitre, 960 F.2d 1112, 1120 (2d Cir. 1992); United States v. Roldan

Zapata, 916 F.2d 795, 804 (2d Cir. 1990).

III. The Defendant’s Motion to Preclude the Testimony of Dr. Arrington Should Be Denied

        Dr. Arrington’s proposed testimony is admissible because it will be closely hewed to the

evidence in this case and her experience easily qualifies her as an expert on North Korea without

the need for a Daubert hearing.

   A.     Dr. Arrington’s Proposed Expert Testimony on North Korea Will Be
          Appropriately Cabined and Is Admissible

        As an initial matter, much of the defense’s objections to Dr. Arrington’s proposed

testimony are moot. To be clear, none of the Government’s disclosures indicated that Dr. Arrington

would testify regarding “cryptocurrency and blockchain-related topics allegedly discussed” by the

defendant, as the defense asserts. (See Def. Mot. at 2). The Government has no intention of eliciting

testimony on these topics from Dr. Arrington. The Government’s notification that Dr. Arrington

would address “particular concepts discussed by Griffith at the 2019 Pyongyang Blockchain and


                                                 6
         Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 11 of 65




Cryptocurrency Conference, or raised by Griffith in his interviews with FBI,” Ex. A at 1-2,

specified that Dr. Arrington would address matters relating to the global sanctions on the DPRK

and their purpose to deter North Korea’s nuclear program among other things, the use of the term

“peace” inside North Korea, the concept of North Korea’s “juche” ideology, and the matter of Otto

Warmbier. The Government does not intend to have Dr. Arrington “walk through the sanctions

regulations charged in this case,” or “tell the jury what is prohibited and illegal under the

regulation” or any similar matter. (See Def. Mot. at 2). Indeed, the Government agrees that such

testimony should not be elicited by either party. (See Dkt. 146 (Gov’t Mot. to Preclude Def. Expert)

at 12-17). As explained below, the Government no longer intends to elicit testimony from Dr.

Arrington on the matter of Otto Warmbier either.

         Dr. Arrington’s proposed testimony will cover limited topics to help the jurors understand

specific terminology and events referenced by Griffith and others in connection with the charged

conspiracy, which is not unduly prejudicial in light of the defendant’s own words. See United

States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (expert testimony admissible to “help a

jury understand unfamiliar terms and concepts”). Specifically, the Government seeks to elicit the

following expert testimony from Dr. Arrington, which relates to specific evidence as set forth

below.

         1. Introductory Background on the DPRK

         Dr. Arrington will provide a brief introductory background regarding North and South

Korea, consisting, in substance, of the following:

            •   The DPRK (North Korea) and the Republic of Korea (South Korea) became
                separate countries following World War II. The first leader of the DPRK was Kim
                Il-Sung and its government is a totalitarian Communist state that has continuously
                been led by Kim Il-Sung’s family. Kim Il-Sung’s son, Kim Jong-Il, assumed the
                leadership of North Korea after his death, and Kim Il-Sung’s grandson, Kim Jong-
                Un, now leads the country. Kim Il-Sung is viewed as a father figure for the nation
                and both he and his descendant rulers are treated as quasi-deities, regarded as
                                                 7
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 12 of 65




               “Suryeong” in Korean, which means “Great Leader” or “Supreme Unchallengeable
               Leader.” The speeches of all three Kims are treated with reverence and studied on
               a weekly basis by the citizenship.

       Testimony providing an introductory background on the DPRK, including the identities of

its rulers and their roles in society, will help the jury understand the statements of the defendant

and his co-conspirators reflected in recordings of the Conference and other documents, as well as

items possessed by Griffith at the time of his arrest. For example, the recordings show that CC-2

opened the Conference by referencing Kim Il-Sung, Kim Jong-Il, and telling the audience that the

Conference would explain “how you can use this [blockchain] technology here in the DPRK in

order to not only distribute funds but also to potentially use this within your legal system and in

building a . . . economy which Supreme Leader Kim Jong-un spoke about recently in his address

to the 14th Supreme People’s Assembly.” At the time of his arrest, months after the Conference,

Griffith was carrying three North Korean texts by Kim Jong-Il and Kim Jong-Un in his suitcase:

“Kim Jong Il: On the Juche Idea,” “Kim Jong Un: On Accelerating the Victorious Advance of

Socialism,” and “Kim Jong Un Aphorisms.” Dr. Arrington’s proposed testimony will aid the jury

to understand CC-2’s references to the three leaders of the DPRK and to his citation of a particular

Kim Jong Un speech, the nature of the texts carried by Griffith and their importance in North

Korea, and will place CC-2’s choice of words in the context of DPRK terms and practices.

       Limited testimony regarding North Korea’s form of government is also appropriate to place

in context Griffith’s statements to the U.S. government about his travel to North Korea and his

intent. For example, on January 25, 2019, Griffith wrote to the U.S. State Department’s Special

Validations office seeking permission to travel to the DPRK for the Conference, falsely claiming

that “[g]iven the sanctions on scientific exchange with the DPRK, my talk will be solely on the

applications of blockchain technology to business and anti-corruption.” Dr. Arrington’s testimony



                                                 8
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 13 of 65




will aid the jury to understand that there are no private businesses permitted to operate in the DPRK

without the state’s involvement, because the DPRK government seeks to run all businesses and

aspects of daily life, and no realistic role exists for citizens to appeal for “anti-corruption” measures

outside of the DPRK government.

        2. “Peace” and Tensions with the United States

        Dr. Arrington will testify regarding the usage and meaning of the term “peace” in North

Korea and North Korean perceptions of tension with the United States, consisting, in substance,

of the following:

            •   The term “peace” is commonly understood inside North Korea to signify an end to
                outside pressure on the DPRK regime, including the military threat from the U.S.
                and South Korean military alliance as well as the Korean War. The Korean War
                started because the DPRK invaded South Korea in June of 1950, with the objective
                of unifying the Korean Peninsula under its rule. The U.S. did not start the Korean
                War, but the DPRK blames the U.S. for the Korean War and views the U.S. as an
                enemy. The Korean War was frozen in an armistice and never ended, so technically
                the DPRK and the U.S. are still at war.

            •   The U.S.S. Pueblo was a U.S. Navy ship attacked and captured by North Korea in
                1968, the U.S. servicemembers aboard were held hostage for nearly a year, and the
                ship is used by North Korea as a museum.

        Testimony to place the DPRK’s usage and meaning of the term “peace” in the context of

the country’s history, its relationship to the United States, and the status of the Korean War will

aid the jury to understand the Conference presentations and the DPRK’s actions with respect to

presenters such as Griffith. The evidence will show that CC-2 provided Griffith and other attendees

with topics and materials pre-approved by the DPRK government for the Conference including

“Blockchain and Peace.” Griffith told FBI that peace was the topic of his presentation at the

Conference, which has a specialized meaning within North Korea and to the DPRK government

that selected the topic. Data obtained from Griffith’s computer reflects that Griffith adopted the

title, “Blockchain and Peace,” for his own presentation, which carried a particular meaning to the

                                                   9
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 14 of 65




DPRK officials who selected it, and to the DPRK audience. Indeed, Griffith’s remarks during this

“Blockchain and Peace” presentation began by emphasizing that “the most important feature of

blockchains is that they are open. And the DPRK can’t be kept out no matter what the USA or the

UN says.” Griffith’s notes and communications similarly repeatedly reference the DPRK’s desire

for “reunification” as a means to achieve peace. For example, Griffith took notes during his trip to

North Korea, documenting certain of his activities, including April 18, 2019 notes reflecting that

“DPRK is passionate about reunification.” Griffith later sought to conduct a cryptocurrency

transaction between North and South Korea, which he claimed in various communications would

be an act of “reunification.” Testimony regarding the meaning of these terms in the context of

North Korean politics and civil society will aid the jury in understanding Griffith’s adoption of the

DPRK’s interest in “reunification,” a term invoking a particular mission for the DPRK that has

been pursued through military means in the past, the DPRK’s selection of “Blockchain and Peace”

for the presentations they commissioned, and Griffith’s incorporation of these terms into his

remarks as a means of tailoring his Conference presentation to the North Korean audience and

ongoing dealings with North Koreans, an important issue in assessing whether the defendant

conspired to provide services to the DPRK as charged.

       Griffith’s April 19, 2019 notes from his time in the DPRK reflect that the North Koreans

were “very proud of their capture of US military craft,” and state that he “would like to get a copy

of the video from the Liberation museum saying how America started the Korean war.” Griffith

then circulated a link to the U.S.S. Pueblo incident in a chat conversation among attendees of the

Conference. Dr. Arrington’s testimony as summarized above will therefore provide context for the

jury and assist it in understanding Griffith’s reference to the U.S.S. Pueblo.




                                                 10
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 15 of 65




       3. “Juche”

       Dr. Arrington will testify regarding the meaning of the term “juche” in North Korea,

consisting, in substance, of the following:

           •   The term “juche” roughly translates to “self-reliance” and refers to a thought system
               based on the idea that the DPRK must be self-sufficient in every way, including
               economic and military independence. The Juche ideology was originally developed
               in the 1950s in response to the historical subjugation of the North Korean people
               under foreigners. At present, Juche is used to control the population through, among
               other things, requiring DPRK citizens to make sacrifices in the spirit of Juche to
               ensure an independent North Korea.

       Testimony to explain the DPRK’s usage and meaning of the unique term “Juche” will be

essential to aid the jury to understand Griffith’s own presentation at the Conference. A recording

of the Conference reflects that, at his presentation, Griffith stated, “One of the more interesting

things is that blockchains allow greater self-reliance in both banking and contracts. So you can

have contracts without an authority. This is similar to a Juche idea.” Griffith also returned from

the DPRK with a book, “Kim Jong Il: On the Juche Idea,” as noted above, and told FBI “that a

major selling point to the North Koreans at the conference was essentially that Bitcoin was the

ultimate form of Juche through the concept of ‘Juche banking’ which would make the DPRK

virtually independent from the banking system.” Without background from Dr. Arrington, the jury

will be unable to understand the meaning of this uniquely North Korean concept, and the

significance of Griffith’s incorporation of the term into his remarks.

       4. The Purpose of the Sanctions and Their Connection to Nuclear Weapons

       In the Government’s opposition to the defendant’s motions in limine to preclude any

references to nuclear weapons, see Dkt. 146 at 6-10, the Government specified that it proposed to

elicit the following testimony, in substance, from Dr. Arrington:

           •   The U.S., the U.N., and other U.N. member states have imposed sanctions on the
               DPRK. One of the purposes of the U.S. and U.N. sanctions upon the DPRK is to


                                                11
           Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 16 of 65




                  deter the DPRK’s nuclear proliferation efforts and nuclear weapons development,
                  through diplomatic and trade pressures.
           This expert testimony is admissible to help the jurors understand the references discussed

above to the DPRK’s nuclear program in relation to the sanctions regime, including, for example,

the reference to U.N. sanctions in an article that CC-3 sent Griffith, which included the observation

that the DPRK’s “repeated nuclear and missile provocations . . . drove tensions sky high in the

region,” Griffith’s statement about how the U.S. government might react if Ethereum “is funding

dprk’s nukes,” and Griffith’s instructions to the DPRK audience about the potential use of smart

contracts in direct relationship to the DPRK’s missile program. (Dkt. 146 at 7-9 (describing

Griffith’s Conference presentation on an “idea” to give the DPRK “something where you could

have a module on a missile, and the module could say something like you know if all the news

reports say that sanctions on North Korea have been lifted, the missile will deactivate. But only

then.”).

           Also as noted in the Government’s opposition to the defendant’s motions in limine, id. at

9-10, the Government further plans to elicit from Dr. Arrington, in substance:

              •   The DPRK conducted six nuclear weapons tests between 2006 through 2017,
                  including a test of a nuclear bomb designed to be mounted on missiles in its arsenal.

              •   In the context of the Korean Peninsula, the term “DMZ,” or demilitarized zone,
                  refers to a strip of land running near the 38th parallel north that serves as a buffer
                  zone between South Korea and the DPRK, near which the DPRK has placed
                  thousands of soldiers and pieces of artillery.
           The first portion of this limited testimony is admissible to help the jurors understand

CC-3’s reference to the DPRK’s “sixth nuclear test” in the December 30, 2017 text message

exchange with Griffith, as well as Griffith’s statements at the Conference about the potential use

of blockchain technology in connection with the DPRK’s missile program. (Id. at 7-8, 10). The

latter explanation is admissible to help the jurors understand Griffith’s reference during his

                                                   12
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 17 of 65




presentation at the Conference to the goal of securing “less artillery in the DMZ.” (Id. at 8-10).

       As set forth in the Government’s prior briefing, limited expert testimony regarding the

purpose and intent of the U.S. and United Nations sanctions on the DPRK is permissible not only

to help the jurors understand the references to the DPRK’s nuclear program discussed by Griffith

and his co-conspirators in relation to the sanctions regime, as cited above, but also to lay a

foundation to explain how those statements contributed to, and reflected, Griffith’s knowledge of

the substantial sanctions on the DPRK and his willful efforts to evade them. See United States v.

Atilla, S4 15 Cr. 867 (RMB) (Nov. 28, 2017 Tr. at 150-200) (admitting expert witness testimony

in an IEEPA prosecution regarding the historical origin, purpose, objectives, and impact of Iranian

sanctions, including the relationship of the sanctions to Iran’s nuclear program, missile program,

support for terrorism and other malign activity). This basic connection between the DPRK’s

actions, and the purpose of the sanctions, will also help the jury understand why the relevant statute

– the International Emergency Economic Powers Act – has been invoked with respect to the DPRK

government and persons, in contrast to other countries.2

       To be clear, contrary to the defendant’s assertions, the Government does not intend to elicit

from Dr. Arrington any information beyond that summarized above relating to the nature, scope,

and application of the sanctions. (See Dkt. 153 (Def. Opp. to Gov’t Mot. to Preclude Experts) at

13 (claiming that the defense’s proffered sanctions expert would somehow serve to rebut Dr.

Arrington’s testimony)).



2
  The defendant’s citation to United States v. Nejad, No. 18 Cr. 224 (AJN), is inapposite. There,
the Government narrowed its proposed expert testimony and the court formalized that position by
barring testimony relating to two terms: “terrorism” and “economic jihad.” (See Dkt. 189 and 210.)
In Nejad, in contrast to Atilla, where testimony regarding the term “economic jihad” and other
malign activity by Iran was permitted, there was no evidence that those terms were used by the
defendant or members of the conspiracy. Here, the Government has already proposed only limited
categories of testimony regarding North Korea, carefully hewed to the admissible evidence.
                                                 13
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 18 of 65




       5. Otto Warmbier

       The Government’s initial disclosures proposed that Dr. Arrington would testify regarding

the events surrounding Otto Warmbier. The Government expects that the evidence will show that

prior to Griffith’s travel to North Korea, he went to the U.S. Embassy in Singapore to seek

permission to travel to North Korea. That permission was denied. In addition, Embassy personnel

met with the defendant and attempted to dissuade him from pursuing travel to North Korea, in

significant part out of concern for the defendant’s own safety, and discussed the hazards of travel

to North Korea, including in particular, the case of Otto Warmbier, with the defendant. In lieu of

expert testimony, the Government anticipates eliciting brief fact testimony to explain that

discussion between Embassy personnel and the defendant, and to contextualize Griffith’s

statements and actions. As a result, the defendant’s motion to preclude Dr. Arrington’s testimony

on this subject is now moot.

   B. The Proposed Topics Comply with Rules 401, 403 and 702

       In each instance, as set forth above, Dr. Arrington’s proposed testimony will help the jury

understand the history, terminology, and events in North Korea referenced in the defendant’s own

statements and those of his co-conspirators that are beyond the ken of the average juror. See

Locascio, 6 F.3d at 936 (applying Rule 702 to conduct a “common sense inquiry into whether the

untrained layman would be qualified to determine intelligently and to the best possible degree the

particular issue without enlightenment from those having a specialized understanding of the

subject involved in the dispute”) (internal quotation marks omitted); United States v. Duncan, 42

F.3d 97, 101 (2d Cir. 1994) (“Expert witnesses are often uniquely qualified in guiding the trier of

fact through a complicated morass of obscure terms and concepts.”).

       Dr. Arrington’s proposed testimony on these subjects would not violate Rule 403, because

it will be closely cabined to help the jury understand the unique history, terminology, and events

                                                14
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 19 of 65




discussed by the defendant and his co-conspirators. The explanation of terms that appear in the

evidence and are relevant to the conspirators’ states of mind is not “unfairly” prejudicial. See Old

Chief v. United States, 519 U.S. 172, 180 (1997); United States v. Kadir, 718 F.3d 115, 122 (2d

Cir. 2013). Unlike the cases cited by the defendant, such evidence would not invoke “terrorism

when a defendant is not charged with terrorism.” (Def. Mot. at 5 (citing United States v. Al

Moayad, 545 F.3d 139, 166 (2d Cir. 2008) (quoting United States v. Elfgeeh, 515 F.3d 100, 127

(2d Cir. 2008)). The defendant is charged with conspiring with others to provide services to North

Korea, and with evading and avoiding U.S. sanctions, in violation of U.S. law. Here, the very

services that the defendant conspired to provide were explicitly linked, in the defendant’s own

words, to North Korea’s nuclear weapons programs, North Korea’s particular view of achieving

“self-reliance” and “peace” by evading U.S. and U.N. restrictions, and North Korea’s own mission

of “reunification.” See supra 7-13. To aid the jury to understand the context for the defendant’s

and his co-conspirators’ statements, limited expert testimony to explain this terminology and

related events is entirely appropriate.

   C. Dr. Arrington Is Qualified to Serve as an Expert on North Korea

       The defense disputes Dr. Arrington’s qualifications as an expert on North Korean

sanctions, the concepts and uses of the phrases “peace” and “juche” in North Korea and their

meaning within the North Korean regime, and the Warmbier case, and seeks a Daubert hearing to

disqualify her testimony on these topics. In support of their position, the defense emphasizes that

Dr. Arrington has not published articles on the U.S. sanctions on North Korea and lacks “real-

world experience working with the North Korean sanctions.” (Def. Mot. at 10). The defense

acknowledges that Dr. Arrington has written about North Korean human rights abuses, including

a book covering the topic, but argues that her work focuses “on the impact in Japan and South

Korea” and she was not personally involved in the case of Mr. Warmbier. As reflected above, the
                                                15
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 20 of 65




Government no longer seeks to elicit testimony from Dr. Arrington regarding Mr. Warmbier. The

defense’s critique fails to undermine Dr. Arrington’s qualifications to testify on the remaining

limited subjects noticed by the Government, and does not justify any need for a Daubert hearing

in this case.

        Dr. Arrington is a highly-credentialed academic at a top American university. (Ex. B. at 1).

She teaches both undergraduate and graduate-level courses that examine issues in North Korea,

including authoritarianism and democratization (or lack thereof), economic development, political

participation, civil society, and North Korea’s nuclear and missile programs, illicit activities, and

human rights, as well as dialogue, sanctions, and the possibility of unification. (See, e.g., Syllabus,

attached hereto as Exhibit C, at 1; Ex. B at 6). Dr. Arrington has been engaged in the study of the

DPRK and U.S., South Korean, and Japanese policies to effect change in the DPRK, including

denuclearization, for approximately twenty years. In the course of her research, Dr. Arrington has

interviewed approximately one dozen defectors from North Korea, that is, citizens of North Korea

who have escaped the country despite the regime’s general policy forbidding travel outside its

borders for the vast majority of its citizens. She has reviewed additional defector testimonies

published by the United Nations’ Commission of Inquiry and reports issued by the United Nations’

Panel of Experts, surveyed scholarship in the field, including books and think tank reports

reflecting research on DPRK persons living in China and other DPRK defectors, and studied North

Korean publications and news sources, such as the Korean Central News Agency, the state news

agency of North Korea, and Rodong Sinmun, a North Korean newspaper that serves as the official

newspaper of the Central Committee of the Workers’ Party of Korea. Dr. Arrington possesses

advanced Korean language skills, which enables her to review relevant source material in its

original language as needed. (Ex. B. at 7).



                                                  16
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 21 of 65




       In addition to her work at George Washington University, Dr. Arrington currently serves

as a Governing Board Member and Program Chair for the Association of Korean Political Science.

Id. Dr. Arrington has also participated in seminars for the United States intelligence community

and taught a seminar for new U.S. foreign service officers to provide training on East Asia,

including the DPRK, South Korea, and Japan. (See Ex. B at 4).

       Dr. Arrington has written multiple publications relating to North Korea’s abductions and

North Korean human rights issues. These publications include a book, Accidental Activists:

Victim Movements and Government Accountability in Japan and South Korea (Ithaca: Cornell

University Press, 2016), devoting a substantial chapter to North Korea’s abductions of thousands

of foreign nationals since the Korean War. (Ex. B at 1). The book draws on Dr. Arrington’s

extensive background knowledge of North Korean history, government, and civil society, and her

research into the experiences of DPRK defectors and abductees, through interviews as well as her

analysis of media and government publications. Dr. Arrington has also published articles relating

to North Korea in peer-reviewed journals and periodicals, including the following:

           •   “The Mutual Constitution of the Abductions and North Korean Human Rights
               Issues in Japan and Internationally,” Pacific Affairs 91, no. 3 (September 2018):
               471-98.

           •   “Linking Abductee Activism and North Korean Human Rights Advocacy in Japan
               and Abroad,” in Andrew Yeo and Danielle Chubb, eds., North Korean Human
               Rights: Activists and Networks (Cambridge University Press, 2018): 85-108.


           •   “The Abductions Issue in Japan and South Korea: Ten Years after Pyongyang’s
               Admission,” International Journal of Korean Studies 17, no. 2 (Spring/Summer
               2013): 108-39.

           •   Review of “Japanese Society and the Politics of the North Korean Threat,” by
               Seung Hyok Lee (2016), Journal of Japanese Studies 45, no. 1 (Winter 2019): 173-
               78.

           •   Review of “Witness to Transformation: Refugee Insights into North Korea,” by
               Stephan Haggard and Marcus Noland (2011), Political Science Quarterly 126, No.
                                               17
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 22 of 65




               4 (Winter 2011 – 2012): 682-83.

           •   “Japan and South Korea Can’t Get Along: Why America Needs to Help Its Allies
               Mend Fences,” Foreign Affairs (with Andrew Yeo) (July 31, 2019).

           •   “Abe is Aching for a Seat at the Table,” East Asia Forum (with Isozaki Atsuhito),
               http://www.eastasiaforum.org/2018/07/19/abe-is-aching-for-a-seat-at-the-table/
               (July 19, 2018) (discussing the “three main concerns” of “North Korea’s abductions
               of Japanese nationals in the 1970s and 1980s, North Korea’s missiles and North
               Korea’s nuclear program” in the context of international relations).

           •   “South Korea’s president was impeached. North Korea is increasingly threatening.
               Here’s what you need to know,” The Monkey Cage, The Washington Post (March
               12, 2017).

(See Ex. B at 2-3.)

       Dr. Arrington’s experience demonstrates that her testimony will be based on sufficient facts

and data, and serve as the product of reliable principles and methods. The kind of expert testimony

proffered here, to provide jurors with background on established entities, and to explain

terminology particular to those entities, such as criminal enterprises, has been routinely upheld.

See Farhane, 634 F.3d at 158-59 (affirming expert testimony regarding the “history and structure”

and “background” on al Qaeda, as well as its terrorist activities, even where derived in part from

Internet sources); United States v. Dey, 409 F. App’x 372, 374 (2d Cir. 2010) (affirming expert

testimony regarding organized crime terminology and code language in La Cosa Nostra); United

States v. Boyle, No. 08 Cr. 523, 2010 WL 286624, at *2 (S.D.N.Y. Jan. 15, 2010) (permitting

testimony regarding “the operation, structure, membership, and terminology of organized crime

families”). Dr. Arrington’s factual bases and methodology are “similar to that employed by experts

that have been permitted to testify in other federal cases” on analogous issues, such as terrorist

organizations and the Mafia. United States v. Mustafa, 753 F. Appx. 22 (2d Cir. 2018) (citing

cases); Farhane, 634 F.3d at 159 (finding “considerable factual basis” for expert testimony

regarding al Qaeda where witness had completed relevant graduate studies, worked at

                                                18
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 23 of 65




organizations focusing on terrorism and al Qaeda, consulted with federal agencies, published a

book on al Qaeda, and engaged in ongoing efforts to review materials relevant to terrorism and al

Qaeda, including guilty pleas of operatives); see also Warmbier v. Democratic People’s Republic

of Korea, 356 F. Supp. 3d 30, 36 (D.D.C. 2018) (accepting the testimony of a “deeply

knowledgeable expert from the Fletcher School of Law and Diplomacy at Tufts University” who

described “North Korea as ‘unique’ in the world today” to inform the court’s analysis of the

Warmbier family’s claims for civil damages).

       Lastly, the Government respectfully submits that its disclosures of Dr. Arrington’s

proposed testimony, including the additionally detailed information supplied in this opposition and

the 3500 material produced to the defense, satisfy the requirements of Rule 16(a)(1)(G). The

Government’s disclosures are more than sufficient to ensure that “the proposed testimony [will not

be] a surprise.” United States v. Rosario, No. 09 Cr. 415 (VEC), 2014 WL 6076364, at *4

(S.D.N.Y. Nov. 14, 2014). The Government has disclosed the specific topics of Dr. Arrington’s

expected testimony, her qualifications, and a thorough description of the bases for her knowledge.

The fulsome preview of Dr. Arrington’s testimony provided above, in particular, renders the

defendant’s request for further disclosures moot. For the same reasons, there is no need for a

Daubert hearing in advance of qualifying Dr. Arrington on the limited subjects set forth above, in

light of her extensive qualifications. See Williams, 506 F.3d at 161-62 (upholding denial of

Daubert hearing where the court considered the use of similar testimony in other cases, and the

Government provided a thorough foundation prior to presenting expert’s testimony to the jury).

IV. The CART Expert Disclosures Are Sufficient

       As set forth above, the Government’s disclosures regarding the CART Experts provided

the defense with notice of the topic of their proposed testimony (namely, their forensic extractions

of Griffith’s electronic devices), their resumes, and the forensic extractions generated by these
                                                19
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 24 of 65




CART Experts, described by device and by their corresponding Bates number in the Government’s

discovery productions. The forensic extractions themselves serve as the experts’ reports.

       The Government may not seek to offer these witnesses as expert witnesses, as the focus

of their testimony will be on what they found on the devices rather than any area of specialized

knowledge on which they relied in conducting their examinations. See United States v. Marsh,

568 F. App’x 15, 16-17 (2d Cir. 2014) (finding no error in allowing lay, non-expert testimony

relating to search of electronic device where witness simply “explained his training,” “described”

his search, and “testified to the contents of the messages retrieved from the phone”); United

States v. Berry, 318 F. App’x 569, 569 (9th Cir. 2009) (agent’s testimony not expert testimony

where he “simply testified to what he found on the [defendant’s] hard drive . . . , without

expressing an opinion that required specialized knowledge or offering insight beyond common

understanding”); United States v. Scott-Emuakpor, 2000 WL 288443, at *12 (W.D. Mich. 2000)

(“The question before the Court at this time is not whether these witnesses have the expertise, for

example, to develop sophisticated software programs. The question is whether they have the skill

to find out what is on a hard drive or a zip drive. Apparently, they have this skill because they

determined what was on the drives.”). However, the Government is prepared to qualify these

witnesses as experts under Federal Rule of Evidence 702 in the event that it is deemed necessary

to do so.

       Moreover, the Government has provided 3500 material for one of the CART Experts, well

in advance of the Court-ordered deadline, and will continue to do so on a rolling basis to the extent

their testimony is necessary. The defense has not identified any actual deficiency in the

Government’s disclosures. Instead, the defense generally asserts a demand for “additional

disclosures.” As a result, there is no basis for the defendant’s motion to preclude the testimony of



                                                 20
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 25 of 65




the CART Experts, nor is there any basis for the Court to order “additional disclosures” at this

time. Continuing disclosures will be provided in the form of 3500 material for these witnesses.

The defendant’s motion regarding the CART Experts should be denied.




                                              21
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 26 of 65




    THE DEFENDANT’S DEMAND FOR TESTIMONY SHOULD BE PRECLUDED

       The Court should preclude the testimony proposed by the defendant in his September 8,

2021 letter demanding that the Government make available for testimony in the defendant’s case-

in-chief FBI agents and Department of Justice attorneys (the “Demand”). The Demand is attached

hereto as Exhibit D. As set forth below, testimony from these witnesses on the topics identified in

the Demand are irrelevant, either outside their personal knowledge or otherwise consisting of

inadmissible hearsay, and more prejudicial than probative. In light of this inadmissibility, the

Government seeks an in limine ruling precluding the proposed testimony form the identified

witnesses.

I. The Demand Letter

       In the Demand, the defendant seeks the testimony of five FBI special agents and two

attorneys from the National Security Division (“NSD”) of the Department of Justice (the

“Witnesses”). While two of the FBI agents were, prior to Griffith’s arrest, on the New York-based

FBI squad responsible for the investigation and participated in interviews of the defendant, the

remaining three FBI agents were not. These other three FBI employees served in supervisory roles

for different components, specifically:

       •     A Supervisory Special Agent (“SSA”) at the FBI Headquarters’ (“FBI-HQ”)
             Counterintelligence Division who served as a Detailee to OFAC;

       •     Another SSA at the FBI-HQ Counterintelligence Division who served as a Program
             Manager in the Global Technology Transfer Unit (“GTTU”);

       •     A Unit Chief at FBI-HQ Counterintelligence Division for GTTU.

These individuals did not participate in investigating the facts of this case.

       Regarding the attorneys from NSD, one serves as the NSD attorney assigned to this case

(“Attorney-1”) and the other is his supervisor (“Attorney-2”).


                                                  22
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 27 of 65




       The Demand explains that the defense “may seek to elicit testimony form one or more of

these witnesses about the following topics,” without specifying which witness would be questioned

about which topic:

           1. “The FBI’s assessment and enforcement of the North Korea Sanctions Regulations
              (‘NKSR’) as set forth at 31 C.F.R. 510, et seq.”;

           2. “The FBI’s coordination and communications with representatives of the U.S.
              Department of State (‘State Department’) regarding Mr. Griffith’s alleged activities
              purportedly related to North Korea, prior to, during, and following the 2019
              Pyongyang Cryptocurrency Conference”;

           3. “The FBI interviews of Mr. Griffith”;

           4. “The IEEPA generally as well as the Information and Informational Materials
              Exemption and the Berman Amendment to the IEEPA as applied in this case or
              other applications of the NKSR, the Iranian Transactions Sanctions Regulations,
              and the IEEPA”;

           5. “Analysis of the underlying facts pertaining to the prosecution of Virgil Griffith in
              United States v. Virgil Griffith, including but not limited [to] the FBI’s assessment
              of the conduct as reflected in communications with the NSD, the State Department,
              the Office of Foreign Assets Control (‘OFAC’), and the USAO-SDNY”;

           6. “Coordination and discussions between and among the FBI, the Department of
              Treasury broadly and OFAC more specifically, and the Department of Justice (to
              include United States Attorneys’ Offices and the NSD) regarding North Korea’s
              cryptocurrency and blockchain capabilities, enforcement actions and contemplated
              enforcement actions to try to deter individuals from providing, offering to provide,
              or preventing individuals to communicate with North Korea on these topics, and
              any discussions related to allegations specific to Virgil Griffith or the individuals
              identified as CC-1 through CC-6 in the government’s filings”;

           7. “Communications and analyses regarding USAO-SDNY and NSD’s request for an
              OFAC licensing opinion and potential witness testimony in connection with a
              contemplated criminal prosecution of Mr. Griffith”;

           8. “Communications and analyses regarding any and all types of background checks,
              including an OFAC license history report, the FBI ran or requested other agencies
              to run on Virgil Griffith”;

           9. “Communications and analyses regarding any search warrants related to Mr.
              Griffith, including warrants on his personal electronic devices and computer
              servers, his purported social media accounts, and his purported email accounts”;

           10. “The 2019 Pyongyang Cryptocurrency Conference”; and

                                               23
         Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 28 of 65




            11. “The purported 2020 Pyongyang Cryptocurrency Conference.”

Ex. D at 2-3. These topics are cited below as “Demand Bullet [Number].”

         After receiving the Demand, on September 9, 2021, the Government met and conferred

with defense counsel for Griffith. During that conversation, the Government inquired as to the

admissibility of testimony by the proposed Witnesses. The Government advised the defense that

it believed that the vast majority of the Demand had identified improper areas for testimony. When

asked for the relevance of these categories, counsel asserted that these categories of proposed

testimony were relevant to issues involving the evidence and the state of mind of the defendant.

Regarding the relevance of testimony about internal Government deliberations, counsel asserted

that, to the extent that evidence will be adduced that Griffith’s conduct required a license, the

defense believes it can elicit evidence that this conduct was debated at OFAC to undermine

willfulness.

II.    The Proposed Testimony Related to the IEEPA and OFAC Sanctions Regimes Should
       Be Precluded

         The Demand seeks testimony from the Witnesses related to (i) the applicability of various

legal regimes to the “underlying facts pertaining to the prosecution of Virgil Griffith” and

communications about the same; and (ii) general Government practices regarding the enforcement

of the NKSR, IEEPA, and efforts to combat the North Korea threat to national security, and

internal intergovernmental communications about other investigations completely unrelated to this

case. This proposed testimony is wholly irrelevant and inadmissible.

      A. Application of Laws and Regulations to Griffith

         The defendant proposes to call the Witnesses in his case-in-chief to testify about the

applicability of relevant laws and regulations to the facts of this case and communications about

the same. In particular, he seeks to elicit testimony from the Witnesses about:


                                                24
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 29 of 65




           •   “The IEEPA generally as well as the Information and Informational Materials
               Exemption and the Berman Amendment to the IEEPA as applied in this case”
               (Demand Bullet 4 (emphasis added));

           •   “Analysis of the underlying facts pertaining to the prosecution of Virgil Griffith . . .
               including but not limited [to] the FBI’s assessment of the conduct as reflected in
               communications with the NSD, the State Department, the Office of Foreign Assets
               Control (‘OFAC’), and the USAO-SDNY” (Demand Bullet 5 (emphasis added));

           •   “Coordination and discussions between and among the FBI, the Department of
               Treasury broadly and OFAC more specifically, and the Department of Justice (to
               include United States Attorneys’ Offices and the NSD) regarding . . . allegations
               specific to Virgil Griffith or the individuals identified as CC-1 through CC-6 in the
               government’s filings” (Demand Bullet 6 (emphasis added)); and

           •   “Communications and analyses regarding USAO-SDNY and NSD’s request for an
               OFAC licensing opinion and potential witness testimony in connection with a
               contemplated criminal prosecution of Mr. Griffith” (Demand Bullet 7 (emphasis
               added)).

       Testimony by the Witnesses on these topics would be improper. The Witnesses’ personal

analyses of application of the law to the facts of this case are irrelevant to whether Griffith

conspired to provide services to the DPRK and would be far more prejudicial than probative.

Similarly, intergovernmental communications about the investigation into Griffith and his co-

conspirators—unknown to Griffith at the time of his criminal conduct—have no bearing on this

case and constitute inadmissible hearsay.

       1. Facts

       On July 29, 2020, August 18, 2020, August 26, 2020, May 7, 2021, May 28, 2021, June

22, 2021, and August 20, 2021, the Government disclosed to the defendant records reflecting

correspondence between and among the SDNY prosecutors, NSD, and OFAC. As reflected in the

communications produced by the Government, on November 18, 2019, one of the Witnesses

subpoenaed by the defendant, Attorney-2, contacted OFAC and stated: “We have a scenario we’d

like to run by someone at OFAC related to a DPRK service. Any chance one of you is available

in the next couple of hours?” (USAO_001750). That same day, an AUSA on the prosecution team

                                                 25
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 30 of 65




learned from another attorney subpoenaed by the defendant, Attorney-1, that an OFAC official

had asked whether Griffith’s presentation fell into the exception for “information or informational

materials.” (USAO_001744). Additional emails produced by the Government to the defense

demonstrate that one attorney at OFAC had identified these complications and raised questions

about the application of this exemption to Griffith’s conduct.

       The next morning, on November 19, 2019, Attorney-1 sent an email memo drafted by the

SDNY prosecution team to OFAC, formally requesting “an OFAC Licensing Determination in the

matter of Virgil Griffith.” (USAO_001746). The prosecution team’s memo provided OFAC with

a summary of the relevant facts, and an analysis of why Griffith’s presentation did not fall within

the exemption for “informational materials.” The memo assessed that Griffith’s presentation,

based on what was known at the time, did not fall under the exemption, “because Griffith created

the presentation for the cryptocurrency conference and the DPRK government.” (USAO_001747).

Additionally, Griffith took questions during the Conference, “during which, by his own admission,

Griffith discussed with more knowledgeable conference attendees topics such as the creation of

cryptocurrency through mining.” (Id.). Because Griffith “used his expertise to take publicly

available information and package it so that the DPRK audience could better understand the

concepts and apply it to circumstances that were unique to issues present in particular within the

DPRK,” the memo assessed that Griffith’s conduct violated IEEPA. (Id.).

       On November 20, 2019, prosecutors, NSD, and OFAC had another phone call, during

which OFAC stated that it would “get us [SDNY and NSD] an answer promptly, and signaled that

they would support the prosecution.” (USAO_001751). Later that day, OFAC counsel sent an

email to the prosecutors and NSD, in which counsel stated: “I expect we’ll be able to get back to

you tomorrow (hopefully by noon) with the assurance you need, at least as to Griffith’s



                                                26
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 31 of 65




presentation at the conference.” (USAO_001754).

        OFAC’s Chief Counsel then opined, in a November 20, 2019 internal OFAC email, that “I

just spoke with DOJ . . . . The bottom line is that I think it will be easy for OFAC to make an

assurance to DOJ that the criminal information does in fact spell out one or more IEEPA violations

that are not Bermanized, and as to which OFAC did not issue a license.” (USAO_009006

(emphasis added)).

        OFAC ultimately confirmed that the defendant’s conduct was not covered by any

exemption to OFAC’s regulations and formally supported the prosecution. On November 21, 2019,

counsel for OFAC sent SDNY and NSD an email, which stated:

               This confirms that if asked, OFAC will provide a witness to testify
               that the facts set out in the attached Sealed Complaint show
               violations of the North Korea Sanctions Regulations, 31 CFR Part
               510. The witness would testify that the presentation by Virgil
               Griffith at the Cryptocurrency Conference in North Korea
               referenced in the Sealed Complaint constituted a violation of 31
               CFR §§ 510.206(a) (prohibited exportation of services to North
               Korea) and 510.212(b) (conspiracy to violate prohibitions set forth
               in 31 CFR Part 510).

(USAO_001752).

        2. Discussion

        The Court should not permit the defendant to elicit testimony from the Witnesses regarding

their views on the application of law, which the Court will instruct the jury about, to the evidence

in this case (Demand Bullets 4-5), or internal communications discussing the then-existing views

of other individual federal employees about the application of law to the evidence (Demand Bullets

6-7).

        The defendant’s request for testimony from the Witnesses about their analysis of the facts

of this case in relation to applicable laws is irrelevant. See Fed. R. Evid. 401. The personal opinions

of FBI agents and NSD attorneys—unknown to Griffith at the time of his illegal conduct—have
                                                  27
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 32 of 65




no bearing on the existence of a conspiracy to violate sanctions, Griffith’s state of mind in forming

an agreement to violate IEEPA, or on whether the object of that agreement constituted a violation

of IEEPA. Moreover, the defense apparently seeks to render two NSD attorneys as witnesses in

this case. These attorneys, of course, have not had any direct interactions with the defendant and

lack any personal knowledge of the factual events properly at issue at the upcoming trial.

       The same is true for internal intergovernmental communications between various

components of the U.S. Government about whether and to what extent Griffith’s conduct

constituted a violation of applicable laws and regulations. These communications are not only

irrelevant, but any prior statements, messages, or emails of Government employees discussing the

application of the facts of this case to the law would constitute out-of-court statements offered for

the truth of the matters asserted not subject to any exception. See Fed. R. Evid. 801, 803-804; see

also United States v. Ford, 435 F.3d 204, 215 (2d Cir. 2006) (excluding statement of AUSA on

hearsay grounds and noting that, for such statements to be admitted, they must be “the equivalent

of testimonial statements”); United States v. Carton, No. 17 CR. 680 (CM), 2018 WL 6040652, at

*4 (S.D.N.Y. Oct. 26, 2018) (refusing to find out-of-court statements of AUSA, FBI agent, and

Victim Witness Unit admissible under Rule 801(d)(2)); United States v. Skelos, No. 15-CR-317

(KMW), 2018 WL 2254538, at *5 (S.D.N.Y. May 17, 2018) (“[O]ut-of-court statements by

Government agents are generally not admissible as party admissions under Federal Rule of

Evidence 801(d)(2).”), aff’d, 988 F.3d 645 (2d Cir. 2021).

       Admission of Government employees’ views of the merits of this case would also be

unduly prejudicial and misleading, including because they reflect views of Government employees

at a time when the investigation was in its infancy. Such evidence would improperly leave the jury

with the mistaken impression that these communicants knew the full scope of the evidence against



                                                 28
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 33 of 65




Griffith when offering their opinions. At the point when OFAC was initially communicating with

the Government about this case, however, the Government had yet to uncover much of the

evidence that will be presented to the jury at trial, including recordings, photographs, and video

depicting the Conference. (See also Dkt. 131 (Gov’t MIL) at 1-24 (describing extensive evidence

anticipated at trial)).

        Regardless, admission of these communications would confuse and mislead the jury

because OFAC’s ultimate determination was that Griffith’s conduct—even what little of it was

known at that time—constituted a violation of IEEPA and OFAC’s regulations. As described

above, OFAC’s Chief Counsel wrote in an internal email that “it will be easy for OFAC to make

an assurance to DOJ that the criminal information does in fact spell out one or more IEEPA

violations that are not Bermanized.” (USAO_009006; see also Dkt 82 (Dec. 22, 2020 Tr.) at 28

(“The Court: . . . OFAC did greenlight this, did they not? Mr. Klein: Yes.”)). To leave the jury

with the misimpression that OFAC did not support the prosecution because of questions raised by

one OFAC official junior to the Chief Counsel, who did not speak for the Treasury Department,

in the course of ongoing internal deliberations, would be highly misleading and confusing.

        In any event, at bottom, the requested testimony about OFAC’s internal deliberations in

connection with the Griffith case is not admissible, and the defense is seeking to put before the

jury a matter not properly at issue in this trial. In considering whether to grant a motion to compel

discovery from OFAC, at the December 22, 2020 conference, this Court stated:

                It strikes me that while it’s very interesting that [OFAC] had doubts
                about whether it was a violation, just as a member of the prosecution
                team may have had doubts as to whether it was a violation. That
                does not translate into any admissible, usable evidence, nor does it
                necessarily lead to any admissible, usable evidence.

(Dkt. 82 (Dec. 22, 2020 Tr.) at 27). The defense has not offered any explanation to justify the

Court departing from this view.
                                                 29
         Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 34 of 65




         To the extent the defendant intends to call the Witnesses to describe their understanding of

the law, that testimony should also be precluded. (See Dkt. 146 (Gov’t Mot. to Preclude Def.

Expert) at 12-17). As this Court noted on December 22, 2020, “we can all agree what a prosecutor’s

view of the law is does not control any more than a defense counsel’s view. It’s left to the judge,

whose decision is subject to appellate review, to decide what the law is.” (Dkt. 82 at 27); see also

United States v. Grote, 961 F.3d 105, 121 (2d Cir. 2020) (holding that testimony on a “legal issue”

would “usurp the role of the trial judge in instructing the jury as to the applicable law” (internal

quotation marks and citation omitted)).

   B. Application of IEEPA and OFAC Regulations to Unrelated Cases

         The Demand also seeks testimony from the Witnesses regarding general law enforcement

practices with respect to the NKSR and the application of relevant laws and OFAC’s regulations

to unrelated cases. In particular, the Demand seeks to have the Witnesses testify about:

            •   “The FBI’s assessment and enforcement of the North Korea Sanctions Regulations
                (‘NKSR’) as set forth at 31 C.F.R. 510, et seq.” (Demand Bullet 1);

            •   “The IEEPA generally as well as the Information and Informational Materials
                Exemption and the Berman Amendment to the IEEPA as applied in . . . other
                applications of the NKSR, the Iranian Transactions Sanctions Regulations, and the
                IEEPA” (Demand Bullet 2); and

            •   “Coordination and discussions between and among the FBI, the Department of
                Treasury broadly and OFAC more specifically, and the Department of Justice (to
                include United States Attorneys’ Offices and the NSD) regarding North Korea’s
                cryptocurrency and blockchain capabilities, enforcement actions and contemplated
                enforcement actions to try to deter individuals from providing, offering to provide,
                or preventing individuals to communicate with North Korea on these topics . . . .
                (Demand Bullet 6).”

Testimony about these topics should also be precluded as irrelevant and likely to confuse and

distract the jury, which will receive its instructions on the law as it applies to this case from the

Court.

         As an initial matter, to the extent the defendant seeks to question the Witnesses about

                                                 30
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 35 of 65




“North Korea’s cryptocurrency and blockchain capabilities,” the Government has already moved

to preclude evidence on this topic and agreed not to present evidence of its own regarding the

same. (See Dkt. 131 (Gov’t MIL) at 46-52). These demands of the Witnesses, who are involved in

various active law enforcement and intelligence investigations involving the DPRK, or who

oversee sensitive national security prosecutions into the DPRK and other foreign adversaries, only

underscore the impropriety of extraneous testimony about the DPRK’s cryptocurrency and

blockchain capabilities and highlight the risk of distracting the jury with a sideshow about

investigations and prosecutions unrelated to Virgil Griffith.

       The remainder of these demands essentially seek testimony about both (i) the

Government’s general practices in enforcing IEEPA and OFAC regulations, and (ii) information

about other investigations, enforcement actions, and prosecutions. Neither category is permissible.

The Government’s enforcement practices and enforcement decisions, untethered from the

defendant’s knowledge of those practices or investigations, have no bearing on the defendant’s

mens rea.

       For the reasons set forth in the Government’s opposition to the defendant’s proposed expert

testimony, testimony regarding OFAC’s enforcement practices and exercise of discretion is not

relevant to the facts of this case and would violate Rule 403. (See Dkt. 146 (Gov’t Mot. to Preclude

Def. Expert) at 16.) As in United States v. Banki, No. S1 10 CR. 08 (JFK), 2010 WL 11606509

(S.D.N.Y. May 26, 2010), testimony about OFAC’s enforcement practices and exercise of

discretion, whether from an expert or a lay witness, can only be permitted “if, but only if, there is

prior evidence in the record to establish a factual link between Defendant’s state of mind and

OFAC’s under-enforcement policy.” Id.

       Here, by contrast, there is no similar evidence. Griffith did not carefully consider OFAC’s



                                                 31
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 36 of 65




prior enforcement actions before working with others to provide services to the DPRK and evade

and avoid U.S. sanctions. Instead, he repeatedly recognized that what he was planning to do would

violate the sanctions levied against the DPRK. (See Dkt. 131 (Gov’t MIL) at 3-4, 7 (when CC-3

questioned whether the plan to set up an Ethereum node made “economic sense,” Griffith

responded, “It does actually[.] It’ll help them circumvent the current sanctions on them”; Griffith

wrote CC-4 “Another benefit of an Ethereum node in dprk . . . It’ll make it possible for them

to avoid sanctions on money transfer”; and Griffith acknowledged to Individual-3 that the

DPRK’s interest in cryptocurrency was “probably avoiding sanctions . . . who knows”)).

       The defendant should thus be precluded from offering testimony of the Witnesses about

sanctions enforcement practices in general or specific investigations unrelated to Griffith’s case.

III. The Proposed Other Topics of Testimony Are Similarly Inadmissible

       The Demand requests testimony form the Witnesses on other topics that either

inappropriately attack the Government’s investigation or call for inadmissible hearsay.

       Two of the remaining topics demand testimony from the Witnesses about the

Government’s investigative techniques. In particular:

           •   “Communications and analyses regarding any and all types of background checks,
               including an OFAC license history report, the FBI ran or requested other agencies
               to run on Virgil Griffith” (Demand Bullet 8); and

           •   “Communications and analyses regarding any search warrants related to Mr.
               Griffith, including warrants on his personal electronic devices and computer
               servers, his purported social media accounts, and his purported email accounts”
               (Demand Bullet 9).

As with the Demand’s other requests, the proposed testimony will almost certainly consist of

inadmissible hearsay. Just as importantly, however, the defendant should not be permitted to call

witnesses to place the Government’s investigation on trial. United States v. Knox, 687 F. App’x

51, 54 (2d Cir. 2017) (affirming instruction that “the government is not on trial”). As this Court


                                                32
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 37 of 65




recently instructed in United States v. Fuentes Ramirez, and consistent with the Government’s

proposed jury charge in this case, see Dkt. 130 at 19 (Request No. 11),

               There is no legal requirement that law enforcement agents
               investigate crimes in a particular way or that the government prove
               its case through any particular means. While you are to carefully
               consider the law enforcement evidence introduced by the
               government, you are not to speculate as to why they used the
               techniques they did or why they did not use other techniques. The
               government is not on trial. Law enforcement techniques are not your
               concern.

Jury Charge, United States v. Fuentes Ramirez, No. 15 Cr. 379 (PKC), Dkt. 308, 1150 (S.D.N.Y.

Apr. 6, 2021); see also United States v. Saldarriaga, 204 F.3d 50, 53 (2d Cir. 2000). To the extent

the defendant wishes to take issue with the Government’s investigative techniques, he may do so

in pretrial motions to be adjudicated by this Court. Attempting to call the Government’s

investigative techniques into question before the jury, through the Witnesses, however, would be

plainly improper.

       The Demand also seeks testimony from the Witnesses about “[t]he FBI’s coordination and

communications with representatives of the U.S. Department of State (‘State Department’)

regarding Mr. Griffith’s alleged activities purportedly related to North Korea, prior to, during, and

following the 2019 Pyongyang Cryptocurrency Conference” (Demand Bullet 2). Like the internal

intergovernmental communications about the NKSR, testimony about these communications

would constitute inadmissible hearsay and, unless the communications were known to the

defendant, would be irrelevant to whether the defendant conspired to violate IEEPA.

       The Demand also seeks testimony from the Witnesses about “[t]he FBI interviews of Mr.

Griffith.” Only two of the Witnesses participated in interviews of the defendant, and in any event,

courts regularly prevent defendants from admitting self-serving statements to law enforcement

made after crimes are completed. See, e.g., United States v. Blake, 195 F. Supp. 3d 605, 610


                                                 33
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 38 of 65




(S.D.N.Y. 2016); United States v. Davidson, 308 F. Supp. 2d 461, 480 (S.D.N.Y. 2004), aff’d, 220

F. App’x 5 (2d Cir. 2007) (refusing to admit as evidence of the defendant’s state of mind self-

serving statements to law enforcement); see also United States v. Marin, 669 F.2d 73, 84 (2d Cir.

1982) (when a “defendant seeks to introduce his own prior statement for the truth of the matter

asserted, it is hearsay, and it is not admissible”); United States v. Kadir, 718 F.3d 115, 124 (2d Cir.

2013) (“A defendant may not introduce his own prior out-of-court statements because they are

hearsay, and . . . not admissible.”) (internal quotation marks omitted).

       Finally, the Demand requests testimony from the Witnesses about “[t]he 2019 Pyongyang

Cryptocurrency Conference,” and “[t]he purported 2020 Pyongyang Cryptocurrency Conference.”

(Demand Bullets 3, 10, and 11, respectively). To the Government’s knowledge, however, none of

the Witnesses participated in these events in any first-hand capacity. As a result, everything that

the Witnesses know about these events appears highly likely to constitute hearsay.

       Because testimony from the Witnesses on these remaining demands would also be

inadmissible, the Court should preclude the defense from inquiring of the Witnesses about these

topics as well.




                                                  34
         Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 39 of 65




                                         CONCLUSION

         For the foregoing reasons, the Government respectfully submits that the Court should deny

the defendant’s motions to preclude the expert testimony of Dr. Arrington and the CART Experts,

and preclude testimony from the identified FBI agents and NSD attorneys on the topics listed in

the defendant’s September 8, 2021 letter.


Dated:          New York, New York
                September 13, 2021

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                            By:                       /s/
                                                  Kimberly J. Ravener
                                                  Kyle A. Wirshba
                                                  Assistant United States Attorneys
                                                  (212) 637-2358 / 2493




                                                  35
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 40 of 65




                Exhibit A
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 41 of 65



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 21, 2021

VIA EMAIL

Brian Edward Klein
Waymaker LLP
777 S. Figueroa Street Suite 2850
Los Angeles, CA 90017
Email: bklein@waymakerlaw.com

Sean Stephen Buckley
Kobre & Kim LLP
800 Third Avenue
Suite 6th Floor, 10022
New York, NY 10017
Email: Sean.Buckley@kobrekim.com

       Re:      United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Counsel:

        Based on your request, this letter provides notice, pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”), of certain expert testimony that the
Government intends to offer during its case-in-chief at trial. The Government reserves the right to
call additional expert witnesses, and will promptly provide notice if the Government elects to do
so.

                                       Celeste L. Arrington

        At trial, the Government expects to offer testimony from Dr. Celeste L. Arrington, an
expert in North Korean politics and history. Dr. Arrington is a professor at the George Washington
University where she teaches about, among other things, the politics of North and South Korea.

        Dr. Arrington is expected to testify about the history and basis for United Nations, United
States, and international sanctions against the Democratic People’s Republic of Korea (“DPRK”
or “North Korea”), and about particular concepts discussed by Griffith at the 2019 Pyongyang
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 42 of 65
                                                                                          Page 2




Blockchain and Cryptocurrency Conference, or raised by Griffith in his interviews with FBI. See
United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (expert testimony admissible to
“help a jury understand unfamiliar terms and concepts”). In particular, the Government anticipates
eliciting testimony from Dr. Arrington regarding the following topics:

o Sanctions. The United Nations, United States, and other international actors have imposed
  sanctions on the DPRK based on, among other things, North Korea’s development of nuclear
  weapons, other weapons programs, and human rights abuses. These sanctions include, among
  other things, limits on trade, luxury goods, and access to international banking and finance.
  The sanctions are intended to change the conduct of DPRK leadership, punish for human
  rights abuses, and prevent the DPRK form securing materials needed for its weapons
  programs. These sanctions have become more comprehensive over time and have made it
  difficult to secure goods inside the DPRK.

o Peace. The term peace is commonly understood inside North Korea to signify an end to
  outside pressure on the DPRK regime, including, the military threat from the United States
  and South Korean military alliance as well as the Korean war.

o Juche. Juche roughly translates to “self-reliance” and is a thought system based on the idea
  that the DPRK must be self-sufficient in every way, including economic and military
  independence. The Juche ideology was developed in the 1950s in response to the subjugation
  of the North Korean people under foreigners. At present, Juche is used to control the
  population through, among other things, requiring DPRK citizens to make sacrifices in the
  spirit of Juche to ensure an independent North Korea.

o Otto Warmbier. Otto Warmbier was an American citizen who traveled to the DPRK as part
  of a tourist group and was arrested by authorities in the DPRK. After a public trial and
  conviction, Warmbier remained in the DPRK for approximately seventeen months and was
  eventually returned to the United States in a coma. Warmbier died shortly thereafter.

       Attached is a copy of Dr. Arrington’s resume.

                                       CART Examiners

       At trial, the Government also expects to offer testimony from Victoria R. Tenpenny, Nicole
C. Kwasnaza, Christian M. Isolda, Ramiro E. Mendez, Peter R. Conroy, and Louis DiOrio. Each
of these witnesses is a Forensic Examiner with the Federal Bureau of Investigation (“FBI”)
assigned to the Computer Analyst Response Team (“CART”). The Government expects that these
examiners will testify regarding the forensic analysis of electronic devices and digital accounts
recovered and searched during the course of this investigation. More specifically, the Government
expects that the examiners will testify about extractions of the following devices and search
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 43 of 65
                                                                                              Page 3




warrant returns: Griffith’s Cellphone (USAO_000427), Griffith’s iPad (USAO_001560),
Griffith’s iCloud (USAO_001559), Griffith’s laptop (USAO_001647), Wtness-2’s drives (3502-
12.0545, 3502-13.00001, 3502-14.0001), Griffith’s Singaporean devices (USAO_ 009083-
009087), and Griffith’s MacBook (USAO_008793-008794).

        Attached are copies of the resumes of Victoria R. Tenpenny, Nicole C. Kwasnaza,
Christian M. Isolda, Ramiro E. Mendez, and Peter R. Conroy. The resume of Louis DiOrio will
follow under separate cover.

                              Conclusion and Reciprocal Disclosure

          In light of your request for the foregoing notice, the Government hereby requests reciprocal
notice under Fed. R. Crim. P. 16(b)(1)(C). In addition, the Government reiterates its request for
reciprocal disclosure of any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with this case, or copies thereof, which are in the
defendant’s possession or control, and which the defendant intends to introduce as evidence or
otherwise rely on at trial or which were prepared by a witness whom the defendant intends to call
at trial.

        The Government also reiterates its request that the defendant disclose prior statements of
witnesses he will call to testify, including expert witnesses. See Fed. R. Crim. P. 26.2; United
States v. Nobles, 422 U.S. 225 (1975). We request that such material be provided on the same basis
upon which we agree to supply the defendant with 3500 material relating to Government witnesses.


                                                      Very truly yours,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                  By: /s
                                                     Kimberly J. Ravener
                                                     Kyle A. Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2358 / 2493
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 44 of 65




                Exhibit B
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 45 of 65
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 46 of 65
                                                                                             Updated: Mar. 2021


“Hiding in Plain Sight: Pseudonymity and Participation in Legal Mobilization,” Comparative Political Studies
       (online first May 10, 2018), 52, no. 2 (Feb. 2019): 310-341.

“The Mutual Constitution of the Abductions and North Korean Human Rights Issues in Japan and
      Internationally,” Pacific Affairs 91, no. 3 (September 2018): 471-498.

“The Access Paradox: Media Environment Diversity and Coverage of Activist Groups in Japan and Korea,”
       Journal of East Asian Studies 17, no. 1 (March 2017): 69-93.

“Leprosy, Legal Mobilization, and the Public Sphere in Japan and South Korea,” Law & Society Review 48, no. 3
       (Sept. 2014): 563-93.

“The Abductions Issue in Japan and South Korea: Ten Years after Pyongyang’s Admission,” International
       Journal of Korean Studies 17, no. 2 (Spring/Summer 2013): 108-39.

“The Politics of NGOs and Democratic Governance in South Korea and Japan,” with Lee Sook-Jong, Pacific
       Focus 23, no. 1 (April 2008): 75-96.

“Democratization and Changing Anti-American Sentiments in South Korea,” with Oh Chang Hun, Asian Survey
      47, no. 2 (March/ April 2007): 327-50.

PEER-REVIEWED CHAPTERS IN EDITED VOLUMES & PROCEEDINGS
“Legal Mobilization and the Transformation of State-Society Relations in the Realm of Disability Policy in
       Korea,” in Civil Society and the State in Post High Growth East Asia, edited by David Chiavacci, Simona
       Grano, and Julia Obinger (Amsterdam University Press, 2020): 297-323.

“How to Analyze Data: Qualitative Content and Frame Analysis,” in Studying Japan: Research Design,
       Fieldwork, and Methods, edited by Nora Kottmann and Cornelia Reiher (Nomos Verlag, 2020): 349-362.

“Linking Abductee Activism and North Korean Human Rights Advocacy in Japan and Abroad,” in Andrew Yeo
       and Danielle Chubb, eds. North Korean Human Rights: Activists and Networks (Cambridge University
       Press, 2018): 85-108.

“The Public Sphere in South Korea: Civil Society, the Media, and Democracy,” Asian Journal of International
       Studies, Special Issue: Proceedings of the Second Workshop on Korean Studies (II) 22 (2017): 47-64.

“Japan-South Korea Relations and Litigation,” in Challenges Facing Japan, (Washington: The Maureen and Mike
       Mansfield Foundation, 2014): 11-20.

WORKS IN PROGRESS
“Bottom-Up Drivers of Institutional Change: Legal Mobilization and Disability Rights in South Korea and Japan”
       (under review).

“From Good Will to Rules: Disability Rights and Activism in South Korea and Japan,” for Current History.

“Mobility Rights and Contention in South Korea and Japan,” (working paper).

BOOK REVIEWS
Review of “Japanese Society and the Politics of the North Korean Threat,” by Seung Hyok Lee (2016), Journal of
       Japanese Studies 45, no. 1 (Winter 2019): 173-178.

Review of “Curative Violence: Rehabilitating Disability, Gender, and Sexuality in Modern Korea,” by Eunjung
       Kim (2017), Pacific Affairs 91, no. 1 (March 2018): 172-174.


                                                                                                               2
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 47 of 65
                                                                                                 Updated: Mar. 2021



Review of “Making We the People: Democratic Constitutional Founding in Postwar Japan and South Korea,” by
       Chaihark Hahm and Sung Ho Kim (2015), Pacific Affairs 90, no. 2 (June 2017).

Review of “Witness to Transformation: Refugee Insights into North Korea,” by Stephan Haggard and Marcus
       Noland (2011), Political Science Quarterly 126, No. 4 (Winter 2011 – 2012): 682-83.

OTHER WRITING
“Japan and South Korea Can’t Get Along: Why America Needs to Help Its Allies Mend Fences,” Foreign Affairs
        (with Andrew Yeo) (July 31, 2019).

“Japan claims it’s restricting exports to South Korea because of ‘national security.’ Here’s the real reason why.”
        The Monkey Cage, The Washington Post (July 18, 2019).

“Abe is Aching for a Seat at the Table,” East Asia Forum (with Isozaki Atsuhito),
        http://www.eastasiaforum.org/2018/07/19/abe-is-aching-for-a-seat-at-the-table/ (July 19, 2018).

“South Korea ended its review of its ‘comfort women’ deal with Japan. Here’s what you need to know,” The
       Monkey Cage, The Washington Post (Jan. 11, 2018).

“Episode 7: New Voices in the Struggle over History,” Council on Foreign Relations Podcast, Dec. 5, 2017,
       https://www.cfr.org/podcasts/episode-7-new-voices-struggle-over-history.

“South Koreans will elect a new president on Tuesday. Here’s what to expect,” with See-Won Byun, The Monkey
       Cage, The Washington Post (May 7, 2017).

“South Korea’s president was impeached. North Korea is increasingly threatening. Here’s what you need to
       know,” The Monkey Cage, The Washington Post (March 12, 2017).

“South Korea’s president was just impeached. This is what it means and what comes next,” The Monkey Cage,
       The Washington Post (Dec. 12, 2016).

“Can Japan and Korea ‘Resolve’ the Question of Japan’s Korean Sex Slaves during WWII?” The Monkey Cage,
       The Washington Post (Jan. 13, 2016).


GRANTS, FELLOWSHIPS, & AWARDS
SSRC Research Fellowship                                                                         2020 – 2021
Fellow at the Princeton University Program in Law and Public Affairs                                   2017
Association for Korean Studies, 5-year grant—core faculty, GW Institute for Korean Studies (GWIKS)     2016
SOAR Faculty Research Fund, Elliott School—The George Washington University                            2016
Korea Foundation Field Research Fellowship (declined)                                                  2016
University Facilitating Fund—The George Washington University                                   2015 – 2016
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2015
Policy Research Scholar, GWIPP—GWU                                                              2013 – 2014
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2013
Member of Cohort I, U.S.-Korea Scholar-Policymaker Nexus—Mansfield Foundation                   2013 – 2015
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2012
Member of Cohort II, U.S.-Japan Network for the Future Program—Mansfield Foundation             2012 – 2014
Member, School of Social Science—Institute for Advanced Study                                   2011 – 2012
Advanced Research Fellow, Program on U.S.-Japan Relations—Harvard University                    2010 – 2011
Center for Japanese Studies, Dissertation Fellowship—UC Berkeley                                2009 – 2010

                                                                                                                     3
           Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 48 of 65
                                                                                          Updated: Mar. 2021


Fulbright IIE Fellowship for Japan—Graduate Research Fellow, University of Tokyo               2008 – 2009
Dean’s Fellowship—UC Berkeley                                                                  2007 – 2008
Harvey Fellowship—Mustard Seed Foundation                                                      2006 – 2009
Foreign Language and Area Studies (FLAS) Fellowship for Korean—UC Berkeley                     2006 – 2007
Center for Japanese Studies, Summer Language Funding—UC Berkeley                                      2006
Foreign Language and Area Studies (FLAS) Fellowship for Korean—UC Berkeley                     2005 – 2006
Boren Graduate Fellowship, National Security Education Program for Korean                      2004 – 2006
Foreign Language and Area Studies (FLAS) Fellowship for Japanese—UC Berkeley                  2004 – 2005
Marjory Chadwick Buchanan Senior Thesis Prize—Princeton University                                   2003
Elected to Phi Beta Kappa—Princeton University                                                       2003
All-Ivy Academic Honors—Princeton University                                                         2003
National Scholar-Athlete Award—NCAA Division I, Women’s Rowing, Princeton                    2002 & 2003
R.W. van de Velde Award—Woodrow Wilson School, Princeton                                             2002


INVITED TALKS & WORKSHOPS
2020 University of Pennsylvania, Center for East Asian Studies
2020 Syracuse University, Moynihan Institute of Global Affairs
2020 Loyola Marymount University, Global Policy Institute
2019 University of Michigan, Bridging Methodological Divides in Japanese Studies.
2019 University of Michigan, Nam Center for Korean Studies and Center for Japanese Studies.
2019 Freie Universität Berlin, International Conference on Studying Japan.
2019 Temple University, Comparative Politics Colloquium.
2018 Center for the Study of Law and Society, University of California, Berkeley.
2018 GW Institute for Korean Studies Signature Conference: The Evolution of Rights in Korea (co-organizer).
2018 New York University Law School.
2018 Princeton University, Program in Law and Public Affairs, LAPA Seminar.
2018 Texas Christian University.
2017 Wesleyan University, the Catalyst Conference on East Asian Studies.
2017 U.S. Department of State, Analytic Exchange.
2017 Wilson Center, Asia Program.
2017 Truth and Human Rights in North Korea (THiNK), George Washington University.
2017 Mansfield Foundation, Capitol Hill Dialogue, Japan-U.S. Task Force on New Approach to the DPRK.
2016 Princeton University, Program in Law and Public Affairs and the Qualitative Research Colloquium.
2016 Foreign Affairs Congressional Staff Association and Wilson Center, Korean History and Public Policy.
2016 Harvard University, Program on U.S.-Japan Relations.
2016 Council on Foreign Relations, Roundtable on Northeast Asian Nationalisms and Alliance Management.
2015 Kyung Hee University, South Korea.
2014 Capitol Hill and Mansfield Foundation, Challenges Facing Japan.
2013 Ministry of Unification, International Conference on Korean Unification and International Cooperation.
2013 Johns Hopkins University SAIS, Reischauer Center for East Asian Studies Seminar Series.
2012 University of Pennsylvania, Law School.
2012 Institute for Advanced Study, School of Social Sciences Lunch Seminar.
2011 University of California, Berkeley, Workshop on Korean Studies.
2011 Harvard University, Japanese Contemporary Politics Study Group.
2011 University of Southern California, Rising Stars of Korean Studies Workshop.
2010 Harvard University, Program on U.S.-Japan Relations Seminar.
2010 Wellesley College.
2010 University of Southern California, West Coast Workshop on International Relations in East Asia.
2009 U.S. Embassy, Tokyo.
2009 Chuo University, Japan.

                                                                                                          4
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 49 of 65
                                                                                               Updated: Mar. 2021


2008    Sophia University, Japan.

CONFERENCE PAPERS & OTHER PRESENTATIONS
“Cause Lawyering: Infrastructures for Using and Changing Legal Opportunities in South Korea and Japan,” paper
       presented at the Annual Meeting of the Law and Society Association, June 1, 2019.

“Disability Rights and Evolving Legal Opportunity Structures in South Korea and Japan,” Comparative Politics
        Symposium, Temple University, April 15, 2019.

“Disability Rights Movements, Lawyers, and Tactical Innovation in Japan and South Korea,” paper presented at
        the Annual Meeting of the International Studies Association, March 29, 2019.

“Rights Refracted: Disability Rights Diffusion and Evolving Legal Opportunity Structures in South Korea and
        Japan,” Center for the Study of Law and Society, UC Berkeley, Oct. 22, 2018.

“Evolving Legal Opportunity Structures in South Korea,” paper presented at The Evolution of Rights in Korea, a
       conference I co-organized at the GW-Institute for Korean Studies, April 20-21, 2018.

“Legal Opportunity Structures and Political Participation through the Courts in South Korea,” paper presented at
       the Annual Meeting of the Association for Asian Studies, March 23-26, 2018.

“The Past in Present-Day East Asian Politics,” Texas Christian University, March 8, 2018.

“The Radiating Effects of Litigation Related to Historical Grievances against Japan,” paper presented at Korea on
       Trial: Law and Justice in the Face of Violence, University of Pennsylvania, April 28, 2017.

“Rights Activism and Legislation for Persons with Disabilities in Japan and Korea,” Annual Meeting of the
        American Political Science Association, Sept. 1-4, 2016 (with Yong-il Moon).

“Lawyers’ Networks and Policy Change in Japan and South Korea,” Annual Meeting of the Association for Asian
      Studies, March 31 – April 3, 2016.

“Court-Based Conflicts and Cross-National Cooperation,” paper presented on a panel that I organized (“Japan: A
       Swing to the Right?”) for the Meeting of the Association for Asian Studies, March 26 – 29, 2015.

“Mobilizing Support for the Sick: South Korean and Japanese Patient Activism in the Digital Era,” paper
       presented on a panel that I organized (“Activism in East Asia in the Digital Age”) for the Annual Meeting
       of the American Political Science Association, Aug. 28 – 31, 2014.

“Names and Namelessness: Plaintiff Anonymity and Legal Mobilization in Japan and Korea,” Annual Meeting of
      the Law and Society Association, May 30 – June 2, 2013.

“Legal Mobilization in Japan: Using Litigation to Influence Policy-Making,” Annual Meeting of the American
       Political Science Association, Sept. 1 – 4, 2011.

“Transnational Legal Mobilization: Japanese Cause Lawyers and Leprosy Redress Movements in East Asia,”
       Annual Meeting of the Law and Society Association, June 2 – 4, 2011.

“State Accountability and Responsiveness to Victim Redress Movements in South Korea and Japan,” Annual
        Meeting of the American Political Science Association, Sept. 2 – Sept. 5, 2010.

“Interest Group Influence in Policy-Making Processes: Comparing the Abductions Issue and North Korea Policy
        in Japan and South Korea,” Annual Meeting of the American Political Science Association, 2007.


                                                                                                                   5
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 50 of 65
                                                                                                Updated: Mar. 2021


SELECT MEDIA CONTRIBUTIONS & APPEARANCES
The New York Times, Nov. 3, 2017; Sept. 19, 2018; Aug. 1, 2019.
The Washington Post, Sept. 21, 2017.
Los Angeles Times, Aug. 17, 2019.
Bloomberg, Aug. 27, 2017.
PRI: Nov. 8, 2017; Nov. 17, 2020.
Deutsche Welle, Aug. 26, 2017.
Canadian Broadcasting Corporation, June 21, 2017, January 2018.
NHK: television interview, May 9, 2017.
Yonhap: Nov. 2, 2020; Jan. 20, 2021.
Kyodo News: profile and interview, Jan. 17, 2017.
Korea Times: July 26, 2019.
WUSA9 live television interview on Off Script 7pm news: April 14, 2017.
NPR: live interview on AirTalk with Larry Mantle, June 12, 2018.
Hearst TV: television interview, July 3, 2018.
Arirang News: television interview, Dec. 23, 2019.
DongA Ilbo: May 29, 2013; March 18, 2015; March 10, 2017.
Chosun Ilbo: Jan. 11, 2017.
Hankook Ilbo: July 16, 2019.
Tokyo Shimbun: May 10, 2017.
Chūnichi Shimbun, May 13, 2017.
Ryukyu Shimpo: May 10, 2017.
Hokkaido Shimbun: May 12, 2017.
Nishi Nippon Shimbun: March 8, 2017; May 25, 2017; July 2, 2017.
South China Morning Post, Nov. 22, 2018.
Christian Science Monitor: Feb. 13, 2017.
Voice of America, March 8, 2017; Sept. 12, 2018; March 20, 2019.
Radio Free Asia: Sept.12, 2012; April 10, 2013; Oct. 25, 2016; March 27, 2017; Aug. 14, 2019.

TEACHING
The George Washington University
      Politics in the Two Koreas (undergraduate)
      Korean Politics (master’s students)
      States and Societies in East Asia (master’s students)
      State-Society Relations in East Asia (“writing-in-the-discipline” seminar)
      Protest and Participation in East Asia (“writing-in-the-discipline” seminar)
      Social Movements (doctoral)

Harvard University
      Human Rights and Democracy in East Asia (junior research seminar)—lecturer

University of California, Berkeley
       Northeast Asian Politics: Japan—teaching assistant for Steven K. Vogel
       Introduction to International Relations—teaching assistant for Amy Gurowitz
       The Politics of Japan—teaching assistant for T.J. Pempel


TRAINING & PROFESSIONAL EXPERIENCE
Foreign Expert, Korean Unification for Junior International Experts—Seoul                         July 2013
Graduate Student Researcher for Prof. Steven K. Vogel—UC Berkeley                               2009 – 2010

                                                                                                                6
            Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 51 of 65
                                                                                                Updated: Mar. 2021


Visiting Research Fellow, Institute of Social Science—University of Tokyo                       2008 – 2009
Inter-University Center for Japanese Language Studies—Yokohama, Japan                          Summer 2006
Yonsei University, Korean Language Institute—Summer Special Program                            Summer 2005
Editorial Intern at the Arms Control Association (ACA)—Washington, DC                          Summer 2002
Public Affairs Intern, U.S. Embassy in Tokyo, Japan—Tokyo American Center (TAC)                Summer 2001
Princeton in Ishikawa, Japan—Japanese Language Program                                         Summer 2000


FOREIGN LANGUAGES
Japanese—advanced                        German, Swiss-German—fluent                      Greek—proficient
Korean—advanced                               French—fluent                               Italian—proficient


PROFESSIONAL AFFILIATIONS & OTHER ACTIVITIES
Editorial Board Member—Asian Survey                                                                2019 – present
       Social Science Japan Journal                                                                2020 – present

Governing Board Member, Association of Korean Political Science                                    2019 – 2022

Program Chair for APSA—Association of Korean Political Science                                     2019 – 2021

Manuscript Reviewer—World Politics, Comparative Political Studies, Law & Society Review, Journal of Asian
Studies, International Relations of the Asia Pacific, Routledge, Pacific Affairs, PS: Political Science & Politics,
Journal of Japanese Political Science, Korea Journal, Indiana Journal of Global Legal Studies, Law & Social
Inquiry, Historia Scientarium, Korea Observer.

Comparative Politics Workshop, George Washington University—co-organizer                        2016-17, 2018-20

Institute for Korean Studies, George Washington University—core faculty                           2016 – present

Member—American Political Science Association, Law & Society Association, Association for Asian Studies,
International Studies Association

Member—Mansfield Foundation’s U.S.-Japan Network for the Future (Cohort II) and Mansfield/ Korea
Foundation/ CSIS U.S.-Korea Scholar-Policymaker Nexus (2013-15)

Harvard Contemporary Japanese Politics Study Group—member                                         2010 – 2011

Japanese Politics Study Group—UC Berkeley                                                         2004 – 2010

Young Leaders’ Program, Pacific Forum, CSIS                                                       2005 – 2007

Royal Institute for International Affairs, Korea and Japan Discussion Groups                      2003 – 2004




                                                                                                                   7
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 52 of 65




                Exhibit C
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 53 of 65
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 54 of 65




Class Meetings
Unless otherwise noted, all class sessions will take place synchronously in our WF 11:10 a.m. to
12:25 p.m. timeslot via Zoom within Blackboard. Click on the Zoom Class Meeting link on the
Blackboard toolbar. The classroom passcode is 2KoreasGW. All sessions will be recorded and
saved to the cloud, which is accessible via the Zoom Classroom Link on Blackboard.

Class will involve a mixture of lectures (most synchronous, some pre-recorded), small-group
activities, discussions, presentations, and films. Attendance and participation are expected.


Required Readings and Blackboard
All readings are on Blackboard. There are no required textbooks that must be purchased for this
course. The required readings complement the lectures and serve as a basis for online discussion.
Both lectures and readings will be covered on the exam and should be integrated into discussion
forum posts and your paper. Complete all assigned readings before the first class of each week.

The course syllabus, assignment instructions, helpful citations guides, links to Korean news media,
and the discussion forum are on Blackboard. Check Blackboard regularly.

Use Blackboard to access links to the virtual classroom for synchronous learning and links to pre-
recorded content for asynchronous learning. I will also make announcements via email.



Course Requirements and Grading

Discussion Board Postings—one new thread by Mon. 5pm and three replies by Tues. 5pm:
Each week, one third of the students (divided alphabetically) will post comments on Blackboard.
Thus, you will post four times over the course of the semester. You should post one new thread in
the week’s discussion forum by Monday at 5 pm and reply to at least three classmates’ threads by
5 pm on Tuesday. Each post (including your replies) should be one to two paragraphs (about 200
words) and utilize evidence or findings from course readings and related current events/news
stories. Make sure all comments are thoughtful and substantive, and cite your sources in text (e.g.,
Y. Lee 2009, 34). Proofread all posts since these are pieces of writing. Remember that a human
being wrote each post. Be respectful. The discussion forum is intended to maintain engagement,
facilitate in-class discussion, and build community. Postings are worth 20% of your final grade.

Participation: You will get the most out of this class if you attend every class and come prepared
to participate actively. High-quality participation entails completing all readings and assignments
on time, articulating thoughtful questions and insights about the readings to class, listening
respectfully to your classmates, and adding your ideas to our discussion forum and shared notes in
class. Sign in to our virtual classroom on time for synchronous learning and keep your video on to
be engaged. Participation counts for 15% of your final grade.


                                                                                                  2
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 55 of 65
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 56 of 65




Late Assignments: Papers will be docked by 1/3 of a grade (i.e., from a B+ to a B) for each day.

Grade Disputes: All grade disputes must be submitted to me in writing.

Average amount of out-of-class learning expected: 5 hours minimum per week.

Academic Integrity Code
Do your own work. Academic dishonesty is defined as cheating of any kind, including
misrepresenting one’s own work, taking credit for the work of others without crediting them and
without appropriate authorization, and the fabrication of information. For details and complete
code, see: studentconduct.gwu.edu/code-academic-integrity.
The University’s “Guide of Academic Integrity in Online Learning Environments” is available at
studentconduct.gwu.edu/guide-academic-integrity-online-learning-environments. Consult me if
you have any questions about what constitutes proper use of published or unpublished sources.


University Policy on Observance of Religious Holidays
In accordance with University policy, students should notify faculty during the first week of the
semester of their intention to be absent from class on their day(s) of religious observance. For
details and policy, see: students.gwu.edu/accommodations-religious-holidays.

Support for Students Outside the Classroom
Writing Center: GW’s Writing Center cultivates confident writers in the University community
by facilitating collaborative, critical, and inclusive conversations at all stages of the writing process.
Working alongside peer mentors, writers develop strategies to write independently in academic
and public settings. Appointments can be booked online. See https://gwu.mywconline.com/.
Virtual Academic Support: A full range of academic support is offered virtually in fall 2020. See
coronavirus.gwu.edu/top-faqs for updates. Writing and research consultations are available online.
See academiccommons.gwu.edu/writing-research-help.
Academic Commons: Academic Commons provides tutoring and other academic support
resources to students in many courses. Students can schedule virtual one-on-one appointments or
attend virtual drop-in sessions. Students may schedule an appointment, review the tutoring
schedule, or access other academic support resources at academiccommons.gwu.edu. For
assistance contact academiccommons@gwu.edu.
Disability Support Services (DSS) 202-994-8250: Any student who may need an accommodation
based on the potential impact of a disability should contact Disability Support Services to establish
eligibility and to coordinate reasonable accommodations. For more information, see:
https://disabilitysupport.gwu.edu/.
Counseling and Psychological Services 202-994-5300: GW’s Colonial Health Center GW’s
Colonial Health Center offers counseling and psychological services, supporting mental health and
personal development by collaborating directly with students to overcome challenges and
difficulties that may interfere with academic, emotional, and personal success. For additional
information, see: https://healthcenter.gwu.edu/counseling-and-psychological-services.

                                                                                                       4
      Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 57 of 65




                        Course Topics and Reading Assignments

Week 1: Jan. 13 & 15—Introduction and Japanese Colonial Rule

      Michael J. Seth, A Concise History of Korea, 3rd edition, (Lanham: Rowman & Littlefield,
            2020): 285-326. (whole book available online via Gelman)


PART I: THE EMERGENCE OF TWO KOREAS

Week 2: Jan. 22—Liberation and National Division

      (no class Jan. 20: Inauguration Day)

      Map quiz: take it online on Blackboard on Jan. 22

      Michael E. Robinson, Korea’s Twentieth Century Odyssey (Honolulu: University of
            Hawai’i Press, 2007): 100-120.

      William Stueck, Rethinking the Korean War (Princeton University Press, 2002): 61-83.

      Film: Memory of Forgotten War (stream via Blackboard before class)


Week 3: Jan. 27 & 29—Authoritarianisms

      Jan. 25 @ 2pm: Attend GWIKS Lecture, “Dictator’s Modernity Dilemma,” Joan Cho

      Gregg Brazinsky, Nation Building in South Korea: Koreans, Americans, and the Making
            of a Democracy (Chapel Hill: University of North Carolina Press, 2007): 13-40 (1-
            11 are optional).

      Seung-mi Han, “The New Community Movement: Park Chung-Hee and the Making of
            State Populism in Korea,” Pacific Affairs 77, no. 1 (2004): 69-93.

      Wonjun Song and Joseph Wright, “The North Korean Autocracy in Comparative
            Perspective,” Journal of East Asian Studies 18, no. 2 (July 2018): 157-80.


Week 4: Feb. 3 & 5—Economic Growth and the State

      Yong-Chool Ha and Myung-koo Kang, “Creating a Capable Bureaucracy with Loyalists:
            The Internal Dynamics of the South Korean Developmental State, 1948-1979,”
            Comparative Political Studies 44, no. 1 (Jan. 2011): 78-108.

      Michael J. Seth, A Concise History of Modern Korea, 3rd edition, (Lanham: Rowman &
            Littlefield, 2020): 363-398.

                                                                                             5
      Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 58 of 65




      (OPTIONAL) David C. Kang, “Bad Loans to Good Friends: Money Politics and the
            Developmental State in South Korea,” International Organization 56, no. 1 (Winter
            2002): 177-207.



Week 5: Feb. 10 & 12—Democratic Transition in the ROK

      Joan E. Cho and Paul Y. Chang, “Socioeconomic Foundations of South Korea’s
            Democracy Movement” in Youna Kim (ed.), Routledge Handbook of Korean
            Culture and Society: A Global Approach (London: Routledge, 2016): 63-75.

      A. David Adesnik and Sunhyuk Kim, “South Korea: The Puzzle of Two Transitions,” in
            Transitions to Democracy: A Comparative Perspective, Kathryn Stoner and
            Michael McFaul, eds., (Baltimore: Johns Hopkins University Press, 2013): 266-98.



PART II: POLITICAL INSTITUTIONS AND PROCESSES

Week 6: Feb. 17 & 19—South Korea’s Electoral Politics and Policymaking

      Olli Hellmann, “Party System without Parties: Evidence from Korea,” Journal of East
             Asian Studies 14, no. 1 (Jan.-Apr. 2014): 53-84.

      Jiso Yoon, Advocacy and Policymaking in South Korea (SUNY Press, 2016): 1-10, 35-56.



Week 7: Feb. 24 & 26—Civil Society and Contentious Politics in South Korea

      Youngho Cho, Mi-Son Kim, and Yong Cheol Kim, “Cultural Foundations of Contentious
            Democracy in South Korea: What Type of Democracy Do Korean Citizens Prefer?”
            Asian Survey 59, no. 2 (2019): 272-294.

      Sunhyuk Kim and Jong-Ho Jeong, “Historical Development of Civil Society in Korea
            Since 1987,” Journal of International and Area Studies 24, no. 2 (2017): 1-14.

      Nan Kim, “Candlelight and the Yellow Ribbon: Catalyzing Re-Democratization in South
            Korea,” The Asia-Pacific Journal 15, no. 14-5 (July 2017): 1-17.




                                                                                           6
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 59 of 65




Week 8: Mar. 3 & 5—The Courts in Korean Politics

      Jongcheol Kim, “Courts in the Republic of Korea: Featuring a Built-in Authoritarian
            Legacy of Centralization and Bureaucratization,” in Jiunn-rong Yeh and Wen-Chen
            Chang, eds. Asian Courts in Context (Cambridge University Press, 2014): 112-42.

      Jaewon Kim, “South Korea: Reshaping the Legal Profession,” in Richard Abel, ed.
            Lawyers in the 21st Century Vol. 1 (Hart Publishing, 2020): 789-800.


Week 9: Mar. 10 & 12—Understanding DPRK Policymaking

      Patrick McEachern, “Centralizing North Korean Policymaking under Kim Jong Un,” Asian
              Perspective 43, no. 1 (Winter 2019): 35-67.

      John Ishiyama and Taekbin Kim, “Authoritarian Survival Strategies and Elite Churn: the
             Case of North Korea,” International Area Studies Review 23:2 (2020): 160-76.

      (OPTIONAL) Patrick McEachern, “Interest Groups in North Korean Politics,” Journal of
            East Asian Studies 8, no. 2 (May-Aug. 2008): 235-258.



Spring Break: March 15 – 19 (no class)



Week 10: Mar. 24 & 26—Famine, Marketization, & Political Participation in the DPRK

      Hazel Smith, North Korea: Markets and Military Rule (Cambridge: Cambridge University
             Press, 2015): 186-234.

      Andrei Nikolaevich Lankov, In-ok Kwak, and Choong-Bun Cho, “The Organizational
             Life: Daily Surveillance and Daily Resistance in North Korea,” Journal of East
             Asian Studies 12, no. 2 (May-Aug. 2012): 193-214.

      Stephan Haggard and Marcus Noland, Witness to Transformation: Refugee Insights into
             North Korea (Washington DC: The Peterson Institute for International Economy
             Press, 2011): 101-117.

      (SKIM) Nat Kretchun et al., “Compromising Connectivity,” InterMedia, (Feb. 2017)
            http://www.intermedia.org/wp-content/uploads/2017/02/Compromising-
            Connectivity-Final-Report_Soft-Copy.pdf.




                                                                                          7
      Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 60 of 65




PART III: INTER-KOREAN RELATIONS AND THE FUTURE OF THE KOREAN PENINSULA

Week 11: Mar. 31 & Apr. 2—The North Korean Issue and Regional Security

      Policy analysis papers due—March 31 @ 11am

      Guests (3/31): Emma Chanlett-Avery and Mark Manyin, CRS

      Hazel Smith, “Bad, Mad, Sad, or Rational Actor?: Why the ‘Securitization’ Paradigm
            Makes for Poor Policy Analysis of north Korea,” International Affairs 76, no. 3
            (2000): 593-617.

      Eleanor Albert, “North Korea’s Military Capabilities,” Council on Foreign Relations
             Backgrounder, https://www.cfr.org/backgrounder/north-koreas-military-
             capabilities.

      “(Summary) Report of the Commission of Inquiry on Human Rights in the Democratic
            People’s Republic of Korea,” UN General Assembly, A/HRC/25/63 (Feb. 7, 2014).

      (SKIM) Sheena Chestnut Greitens, “Illicit: North Korea’s Evolving Operations to Earn
            Hard Currency,” Committee for Human Rights in North Korea (2014).


Week 12: Apr. 7 & 9—Pressure and Dialogue as Policies toward the DPRK

      April 6: attend Rights Claiming in South Korea Book Launch

      Guest (4/7): Mark Tokola, KEI

      Stephan Haggard and Marcus Noland, Hard Target: Sanctions, Inducements, and the Case
             of North Korea (Palo Alto: Stanford University Press, 2017): 1-27.

      David C. Kang and Victor D. Cha, Nuclear North Korea: A Debate on Engagement
            Strategies (New York: Columbia University Press, 2018): 186-214.

      Justin V. Hastings, “The Complex Relationship between Sanctions and North Korea’s
             Illicit Trade,” Asia Policy: National Bureau of Asian Research 13, no. 3 (July
             2018): 28-34.



Week 13: Apr. 14 & 16—North Korea through Defectors’ Eyes (read one of the following)

      Kang Chol-Hwan and Pierre Rigoulot, trans. Yair Reiner, The Aquariums of Pyongyang:
            Ten Years in the North Korean Gulag (New York: Basic Books, 2001).


                                                                                             8
      Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 61 of 65




      Charles Robert Jenkins, with Jim Frederick, The Reluctant Communist: My Desertion,
             Court-Martial, and Forty-Year Imprisonment in North Korea (Berkeley:
             University of California Press, 2008).

      Barbara Demick, Nothing to Envy: Ordinary Lives in North Korea (New York: Spiegel &
             Grau, 2010).

      Blaine Harden, Escape from Camp 14 (New York: Penguin, 2012).

      Jang Jin-sung, trans. Shirley Lee, Dear Leader: Poet, Spy, Escapee—A Look Inside North
             Korea (New York: Atria, 2014).

      Yeonmi Park with Maryanne Vollers, In Order to Live: A North Korean Girl’s Journey to
           Freedom (New York: Penguin Press, 2015).

      Hyeonseo Lee with David John, The Girl with Seven Names (New York: Collins, 2016).

      Masaji Ishikawa, trans. Risa Kobayashi, A River in Darkness: One Man’s Escape from
             North Korea (Amazon Crossing, 2018).


Week 14: Apr. 21 & 23—North-South Relations, Nationalism, and Unification

      Guest (4/21): Soojin Park, Wilson Center

      Yangmo Ku, Inyeop Lee, and Jongseok Woo, Politics in North and South Korea: Political
           Development, Economy, and Foreign Relations (Routledge, 2018): 192-214.

      Emma Campbell, “The End of Ethnic Nationalism? Changing Conceptions of National
           Identity and Belonging among Young South Koreans,” Nations and Nationalism
           21, no. 3 (2015): 483-502.

      Asan Institute for Policy Studies, South Korean Perceptions of the Denuclearization of
             North        Korea,        (February       2019)      http://en.asaninst.org/wp-
             content/themes/twentythirteen/action/dl.php?id=46669.




                                                                                           9
Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 62 of 65




                Exhibit D
       Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 63 of 65




                                              800 Third Avenue
                                          New York, New York 10022
                                             www.kobrekim.com
                                            Tel +1 212 488 1200




                                                                                September 8, 2021


BY ELECTRONIC MAIL AND FEDEX

AUSA Kimberly Ravener
AUSA Kyle Wirshba
United States Attorney’s Office
Southern District of New York
1 Saint Andrew’s Plaza
New York, NY 10007


                Re:       Demand for Testimony in United States v. Virgil Griffith

Dear Counsel:

       As you know, we represent defendant Virgil Griffith in the criminal prosecution captioned
United States v. Virgil Griffith, 20 Cr. 015 (PKC) brought by your office (“USAO-SDNY”) in the
Southern District of New York. 1 As you also know, trial currently is scheduled to commence on
September 27, 2021.

       Pursuant to 28 C.F.R. § 16.23, we make a formal demand for the testimony of the following
individuals, whom we understand to be current employees of the Federal Bureau of Investigation
(the FBI):

           •                         ;

           •                                ;

           •                        ;

           •                             ; and


1
  Given that the United States is a party to the proceeding underlying this request, and that it is
being prosecuted by the USAO-SDNY, we have left out additional details regarding the nature of
the charges, where the proceeding is to take place, etc. If additional details are necessary for
your or the originating component’s representatives, we are happy to provide it.
            AMERICAS (NEW YORK, BUENOS AIRES, CHICAGO, DELAWARE, MIAMI, SAN FRANCISCO, SÃO PAULO, WASHINGTON DC)
             ASIA-PACIFIC (HONG KONG, SEOUL, SHANGHAI), EMEA (LONDON, TEL AVIV), OFFSHORE (BVI, CAYMAN ISLANDS)
                        KOBRE & KIM REFERS TO KOBRE & KIM LLP, A NEW YORK LIMITED LIABILITY PARTNERSHIP.
        Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 64 of 65

AUSAs Ravener and Wirshba
September 8, 2021
Page 2


           •

We also make a formal demand for the testimony of the following individuals, whom we
understand to be employed by the Department of Justice’s National Security Division (“NSD”):

           •                      ; and
                                    2
           •

       Enclosed please find copies of Rule 17 subpoenas directed to each employee. Pursuant to
28 C.F.R. § 16.23(c), to the extent Mr. Griffith presents a defense case, we may seek to elicit
testimony from one or more of these witnesses about the following topics:

    •   The FBI’s assessment and enforcement of the North Korea Sanctions Regulations
        (“NKSR”) as set forth at 31 C.F.R. 510, et seq.;

    •   The FBI’s coordination and communications with representatives of the U.S. Department
        of State (“State Department”) regarding Mr. Griffith’s alleged activities purportedly related
        to North Korea, prior to, during, and following the 2019 Pyongyang Cryptocurrency
        Conference;

    •   The FBI interviews of Mr. Griffith;

    •   The IEEPA generally as well as the Information and Informational Materials Exemption
        and the Berman Amendment to the IEEPA as applied in this case or other applications of
        the NKSR, the Iranian Transactions Sanctions Regulations, and the IEEPA;

    •   Analysis of the underlying facts pertaining to the prosecution of Virgil Griffith in United
        States v. Virgil Griffith, including but not limited the FBI’s assessment of the conduct as
        reflected in communications with the NSD, the State Department, the Office of Foreign
        Assets Control (“OFAC”), and the USAO-SDNY;

    •   Coordination and discussions between and among the FBI, the Department of Treasury
        broadly and OFAC more specifically, and the Department of Justice (to include United
        States Attorneys’ Offices and the NSD) regarding North Korea’s cryptocurrency and
        blockchain capabilities, enforcement actions and contemplated enforcement actions to try
        to deter individuals from providing, offering to provide, or preventing individuals to
        communicate with North Korea on these topics, and any discussions related to allegations

2
 As you are aware, each of the aforementioned individuals was involved in various discussions
regarding the substance and merits of the investigation that led to the prosecution of this matter,
which communications have been produced to the defense in discovery and which we believe are
relevant topics at trial. While the communications were produced to the defense, to the extent
there remain any privilege concerns, we are happy to discuss those concerns with the USAO-
SDNY or any other component to come to a reasonable accommodation.
          Case 1:20-cr-00015-PKC Document 159 Filed 09/13/21 Page 65 of 65

AUSAs Ravener and Wirshba
September 8, 2021
Page 3

          specific to Virgil Griffith or the individuals identified as CC-1 through CC-6 in the
          government’s filings;

      •   Communications and analyses regarding USAO-SDNY and NSD’s request for an OFAC
          licensing opinion and potential witness testimony in connection with a contemplated
          criminal prosecution of Mr. Griffith;

      •   Communications and analyses regarding any and all types of background checks, including
          an OFAC license history report, the FBI ran or requested other agencies to run on Virgil
          Griffith;

      •   Communications and analyses regarding any search warrants related to Mr. Griffith,
          including warrants on his personal electronic devices and computer servers, his purported
          social media accounts, and his purported email accounts;

      •   The 2019 Pyongyang Cryptocurrency Conference; and

      •   The purported 2020 Pyongyang Cryptocurrency Conference.

        We are available to discuss any questions that you may have regarding the above demand
for testimony and the scope and nature of the anticipated testimony. We reserve all rights to
supplement or modify these topics based upon trial preparation, the government’s disclosure of
proposed exhibits, as well as evidence presented in the government’s case-in-chief.

                                                             Sincerely,

                                                             /s/

                                                             Sean S. Buckley
                                                             +1-212-488-1253

                                                             -and-

                                                             Brian E. Klein
                                                             Keri Curtis Axel
                                                             Waymaker LLP

                                                             Attorneys for Virgil Griffith

Encls.

cc:       General Counsel, Federal Bureau of Investigation
